                                                                               FILED
                                                                             MAY O3 2019
            IN THE UNITED STATES DISTRICT COURT                          PETER A. MOOR!;, JR., CLERK
       FOR THE EASTERN DISTRICT OF NORTH CAROLINA                         US DISTRlti COURT, EDNC
                                                                        BY    ~               DEPCLK
                  SOUTHERN DIVISION
                  CASE NO. '1: \ q-c V- 88-~ L.


                                                   )
CALVIN TYRONE NORTON,                              )
      Plaintiff,                                   )
                                                   )
-vs-                                               )
                                                   )
COLUMBUS COUNTY BOARD OF ELECTIONS,                )
          Defendant,                               )       COMPLAINT
                                                   ) (Injunctive Relief, Declaratory)
HAROLD FIPPS, Individually and in His Official     ) (Judgment, Jury Trial Demand)
capacity as CHAIRMAN of Columbus County Board of   )
Elections,                                         )
          Defendant,                               )
                                                   )
BONITA BLAKNEY, Individually and in Her Official   )
capacity as VICE CHAIRMAN of Columbus County Board )
of Elections,                                      )
          Defendant,                               )
                                                   )
JOANN GARRELL, Individually and in Her Official    )
capacity as BOARD MF,MBER of Columbus County Board )
ofElections                                        )
          Defendant,                               )
                                                   )
TUCKER (MACK) WARD, Individually and in His        )
Official capacity as BOARD MEMBER of Columbus      )
County Board ofElections,                          )
          Defendant,                               )
                                                   )
CARLA STRICKLAND, Individually and in Her Official )
capacity as DIRECTOR of Columbus County B(jC(rd of )
Elections,                                ·        )
          Defendant,                               )
                                                   )
COLUMBUS COUNTY BOARD OF                           )
COMMISSIONERS                                      )
          Defendant,                               )
                                                   )
TRENT BURROUGHS, Individually and in His Official )
capacity as CHAIRMAN of Columbus County Board of   )

                                          1

           Case 7:19-cv-00088-D Document 1 Filed 05/03/19 Page 1 of 43
Commissioners                                            )
       Defendant,                                        )
                                                         )
JEROME MCMILLIAN, Individually and in His Official )
capacity as Columbus County Commissioner,                )
          Defendant,                                     )
                                                         )
JAMES E. PREVATTE, Individually and in His Official )
capacity as Columbus County Commissioner,                )
          Defendant,                                     )
                                                         )
GILES E. BYRD, Individually and in His Official          )
capacity as Columbus County Commissioner,                )
          Defendant,                                     )
                                                         )
EDWIN P. RUSS, Individually and in Hts Official          )
capacity as Columbus County Commissioner,                )
          Defendant,                                     )
                                                         )
RICKY BULLARD, Individually and in His Official          )
capacity as Columbus County Commissioner, ·              )
          Defendant,                                     )
                                                         )
CHARLES MCDOWELL, Individually and in His                )
Official capacity as Columbus County Commissioner,       )
          Defendant,                                     )
                                                         )
Sheriff of Columbus County, North Carolina LEWIS L. )
HATCHER, Individually and in His Official capacity as    )
Sheriff of Columbus County,                              )
          Defendant,                                     )
                                                         )
UNCERTIFIED Sheriff of Columbus County, North            )
Carolina JODY STEADMAN GREENE Individually and )
in His Official capacity as NOT Residency or Domicile of )
Columbus County to run for the Office of Sheriff,        )
          Defendant,                                     )
                                                          )
WESTERN SURETY CO. d/b/a/ CNA SURETY                      )
INSURANCE, SURETYfor the Columbus County Sheriff,         )
      Defendant,                                          )
                                                          )
JESS HILL, Individually and in His Official capacity as   )
Clerk of Columbus County,                                 )
         Defendant,                                       )
                                                          )


                                               2

            Case 7:19-cv-00088-D Document 1 Filed 05/03/19 Page 2 of 43
BRENDEN JONES, Individually and in His Official            )
capacity as NC STATE HOUSE OF REPRENSENTATIVES )
46TH DISRTICT,                                             )
                                                           )
           Defendant,                                      )
                                                           )
RED DOME GROUP, INC., a business nonprofit                 )
corporation,                                      •        )
          Defendant,                                       )
                                                           )
SCOTT ANDREW YATES, Individually and                       )
in His Official capacity as register agent, president, and )
board of director ofRED DOME GROUP, INC.,                  )
          Defendant,                                       )
                                                           )
LESLIE MACRAE DOWLESS Jr, Individually and in              )
His Official capacity as CONTRACTER employee of RED )
DOME GROUP, INC.,                                          )
          Defendant,                                       )
                                                           )
AMANDA PRINCE, Individually and in Her Official            )
capacity as Counsel Employee for Columbus County           )
Government,                                                )
          Defendant,                                       )
                                                           )
AARON HERRING, Individually and in His Official            )
capacity as Uncertified Chief Deputy of Columbus County, )
          Defendant,                                       )
                                                           )
DANNY EARL BRITT, JR., Individually and in His             )
Official capacity as NC STATE SENATOR and License          )
Attorney,                                                  )
          Defendant,                                       )
                                                           )
BOYD T. WORLEY, Individually and in His Official           )
capacity as License Attorney,                              )
          Defendant,                                       )
                                                           )
NORWOOD P. BLANCHARD ID., Individually and in )
His Official capacity as License Attorney,                 )
          Defendant,                                       )
                                                           )

        NOW COMES, the Plaintiff, CALVIN NORTON, hereinafter "NORTON", by and
 through as pro se complaining of the Defendants, COLUMBUS COUNTY BOARD OF
 ELECTIONS, hereinafter referenced "CCBOE", HAROLD FIPPS, hereinafter referenced


                                               3

            Case 7:19-cv-00088-D Document 1 Filed 05/03/19 Page 3 of 43
"FIPPS", BONITA BLAKNEY, hereinafter referenced "BLAKNEY", JOANN GARRELL,
hereinafter referenced "JOANN", TUCKER (MACK) WARD, hereinafter referenced
"WARD", CARLA STRICKLAND, hereinafter referenced "DIRECTOR", COLUMBUS
COUNTY BOARD OF COMMISSIONERS , hereinafter referenced "CCBOC", TRENT
BURROUGHS, hereinafter referenced "DEF COM 1 ", JEROME MCMILLIAN, hereinafter
referenced "DEF COM 2 ", JAMES E. PREVATTE, hereinafter referenced "DEF COM 3 ",
GILES E. BYRD, hereinafter referenced "DEF COM 4", EDWIN P. RUSS, hereinafter
referenced "DEF COM 5", RICKY BULLARD, hereinafter referenced "DEF COM 6",
CHARLES MCDOWELL, hereinafter refereti9ced "DEF COM 7", LEWIS L. HATCHER,
hereinafter referenced "SHERIFF", JODY STEADMAN GREENE hereinafter referenced
"UNCERTIFED SHERIFF", WESTERN SUR,ETY CO. d/b/a/ CNA SURETY INSURANCE,
hereinafter referenced "BOND", JESS HILL, hereinafter referenced "CLERIC', BRENDEN
JONES, hereinafter referenced "NC HOUSE", RED DOME GROUP, INC., hereinafter
referenced "DEFUNCT CORP", SCOTT ANDREW YATES, hereinafter referenced "YATES",
LESLIE MACRAE DOWLESS, hereinafter referenced "DOWLESS",AMANDA PRINCE,
hereafter referenced "PRINCE OR ATTORNEY", AARON HERRING, hereinafter referenced
"UNCERTIFED MAJOR", DANNY EARL BRITT, JR., hereinafter referenced "NC
SENATOR", BOYD T. WORLEY, hereinafter referenced "WORLEY", and NORWOOD P.
BLANCHARD ID., , hereinafter referenced "NORWWOOD" alleges and avers as follows:

        In said support of the complaint, Plaintiff filed an action and he has taken a "Voluntary
Dismissal Without Prejudice" under these circumstances, "Newly Discovered Evidence", that
Judge James Dever III has been setting on the case file 7:19-CV-00008-D, no movement on the
TRO Motion since January 22, 2019 or any of the filings by the parties. Defendants Counsels are
at conflict of interests, conflict scheduling and the parties are at "emergency need" of scheduling
order. It's not known to me by case management the problem or delay. Plaintiff resubmits to the
Court of the Eastern District of Raleigh as follows below that.

                              PARTIES AND JURISDICTON

1. Plaintiff Calvin Tyrone Norton ("Norton") is a citizen and resident of the City of Whiteville,
Columbus County, North Carolina is a register and qualified voter per NCGS § 163A of the North
Carolina General Statues.

2. Defendant CCBOE is a governing body of the County of Columbus and arm of the North
Carolina State Board of Elections operable per N. C. Gen. Stat. § l 63A-766 of the North Carolina
General Statues under the provision of the North Carolina Statues to conduct fair elections
consisting of its Director and (four board members) appointed by the State and has waived
government or sovereign immunities by the purchase of insurance covering the acts or omissions.

3. Upon information and belief, Defendant FIPPS is a resident of Columbus County, North
Carolina and all times relevant to this action, FIPPS was appointed by the North Carolina State
Board of Elections "NCSBOE", employed as· CHAIRMAN of the CCBOE hereto paid by the
County of Columbus government body with his special assignment to oversee the election as the
eyes of the state to assure the fairness of the elections held within the Columbus County divided
precincts collectively sued in his individual and official capacity as CCBOE CHAIRMAN and has


                                                4

           Case 7:19-cv-00088-D Document 1 Filed 05/03/19 Page 4 of 43
waived government or sovereign immunities by the purchase of insurance covering the acts or
om1ss1ons.

4. Upon information and belief, Defendant "BLAKNEY", is a resident of Columbus County,
North "and at all times relevant BLAKNEY" was appointed by the North Carolina State Board of
Elections "NCSBOE", employed as VICE CHAIRMAN of the CCBOE hereto paid by the County
of Columbus government body with her special assignment to oversee the election as the eyes of
the state to assure the fairness of the elections held within the Columbus County divided precincts
collectively sued in her individual and official capacity as CCBOE VICE CHAIR and has waived
government or sovereign immunities by the purchase of insurance covering the acts or omissions.

5. Upon information and belief, Defendant "JOANN", is a resident of Columbus County,
North and at all times relevant "JOANN", was appointed by the North Carolina State Board of
Elections "NCSBOE", employed as board member of the CCBOE hereto paid by the County of
Columbus government body with her special assignment to oversee the election as the eyes of the
state to assure the, fairness of the elections held within the Columbus County divided precincts
collectively sued in her individual and official l!apacity as CCBOE board member and has waived
government or sovereign immunities by the purchase of insurance covering the acts or omissions.

6. Upon information and belief, Defendant "WARD", is a resident of Columbus County, North
Carolina and at all times relevant "WARD", was appointed by the North Carolina State Board of
Elections "NCSBOE", employed as board member of the CCBOE hereto paid by the County of
Columbus government body with his special assignment to oversee the election as the eyes of the
state to assure the fairness of the elections held within the Columbus County divided precincts
collectively sued in his individual and official capacity as CCBOE board member and has waived
government or sovereign immunities by the purchase of insurance covering the acts or omissions.

7. Upon information and belief, Defendant Carla Strickland "DIRECTOR", is a resident of
Columbus County, North Carolina and at all times relevant appointed as "DIRECTOR, hereto paid
and employed by the County of Columbus government body with her special assignment to
oversee the election as the eyes of the state to assure the fairness of the elections held within the
Columbus County divided precincts collectively sued in her individual and official capacity as
DIRECTOR of the CCBOE and has waived government or sovereign immunities by the purchase
of insurance covering the acts or omissions.

8. Upon information and belief, Defendant "CCBOC", is the Board of Duly Elected County
Commissioners established and formed in Columbus County, North Carolina and incorporated
under the laws of the State ofNorth Carolina governed under the provisions on NCGS §153A and
has waived government or sovereign immunit{es by the purchase of insurance covering the acts or
om1ss1ons.

9. Upon information and belief, Defendant "DEF COM J ", is a resident of Columbus County,
North Carolina is the elected commissioner and appointed Chairman of the "CCBOC established
and formed in Columbus County, North Carolina and incorporated under the laws of the State of
North Carolina governed under the provisions on NCGS §153A being sued in his personal and



                                                 5

           Case 7:19-cv-00088-D Document 1 Filed 05/03/19 Page 5 of 43
official capacity and he has waived government or sovereign immunities by the purchase of
insurance covering the acts or omissions of "DEF COM J ".

10. Upon information and belief, Defendant "DEF COM 2 ", is a resident of Columbus County,
North Carolina is the elected commissioner and appointed commissioner of the "CCBOC
established and formed in Columbus County, North Carolina and incorporated under the laws of
the State of North Carolina governed under the provisions on NCGS §153A being sued in his
personal and official capacity and he has waived government or sovereign immunities by the
purchase of insurance covering the acts or omissions of "DEF COM 2 ".

11. Upon information and belief, Defendant "DEF COM 3 ", is a resident of Columbus County,
North Carolina is the elected commissioner and appointed commissioner of the "CCBOC
established and formed in Columbus County, North Carolina and incorporated under the laws of
the State of North Carolina governed under the provisions on NCGS §153A being sued in his
personal and official capacity and he has waived government or sovereign immunities by the
purchase of insurance covering the acts or omissions of "DEF COM 3 ".

12. Upon information and belief, Defendant "DEF COM 4", is a resident of Columbus County,
North Carolina is the elected commissioner and appointed commissioner of the "CCBOC
established and formed in Columbus County, North Carolina and incorporated under the laws of
the State of North Carolina governed under the provisions on NCGS §153A being sued in his
personal and official capacity and he has waived government or sovereign immunities by the
purchase of insurance covering the acts or omissions of "DEF COM 4 ".

13. Upon information and belief, Defendant "DEF COM 5", is a resident of Columbus County,
North Carolina is the elected commissioner and appointed commissioner of the "CCBOC
established and formed in Columbus County, North Carolina and incorporated under the laws of
the State of North Carolina governed under the provisions on NCGS §153A being sued in his
personal and official capacity and he has waived government or sovereign immunities by the
purchase of insurance covering the acts or omissions of "DEF COM 5 ".

14. Upon information and belief, Defendant "DEF COM 6", is a resident of Columbus County,
North Carolina is the elected commissioner and appointed commissioner of the "CCBOC
established and formed in Columbus County, North Carolina and incorporated under the laws of
the State of North Carolina governed under the provisions on NCGS §153A being sued in his
personal and official capacity and he has waived government or sovereign immunities by the
purchase of insurance covering the acts or omissions of "DEF COM 6".

15. Upon information and belief, Defendant "DEF COM 7", is a resident of Columbus County,
North Carolina is the elected commissioner and appointed commissioner of the "CCBOC
established and formed in Columbus County, North Carolina and incorporated under the laws of
the State of North Carolina governed under the provisions on NCGS §153A being sued in his
personal and official capacity and he has waived government or sovereign immunities by the
purchase of insurance covering the acts or omissions of "DEF COM 7".

16. Upon information and belief Defendant 1.,Ehvis Hatcher "SHERIFF", is a resident of


                                              6

          Case 7:19-cv-00088-D Document 1 Filed 05/03/19 Page 6 of 43
Columbus County, North Carolina and that he still serves as elected Columbus County Sheriff
pursuant N. C. Cons. art. VII, § 2, under the provisions ofN. C. Gen. Stat.§ 162-1, N. C. Gen. Stat.§
162-2, certified by the SSBOE and CCBOE 14th November, 2014 and currently hold his lawful
office per NCGS § 128-6, NCGS § 128-7 and Art. VI, Sec. 10 of the North Carolina State Const.,
being sued in his personal and official capacity and he has waived government or sovereign
immunities by the purchase of insurance covering the acts or omissions. See Young v. Bailey, 368
N.C. 665, 781 S.E.2d 277 (2016).

17. Upon information and belief Defendant Jody Steadman Greene "UNCERTIFIED
SHERIFF", is a resident of Horry County or Robeson County, North Carolina and have not been
elected Columbus County Sheriff by the lawful authority per NCGS § 128-6, has failed to meet
the statutory and constitutional requirement per N.C. Cons. art. VII, § 2, under the provisions of
N.C. Gen. Stat.§ 162-1, N.C. Gen. Stat.§ 162-1, failed to establish residency and domicile between
2016-2018 to run for the office of Sheriff of Columbus County being sued in his personal and
official capacity and has waived government or sovereign immunities by the purchase of a bond
in the amount of $25,000.00 and pooling agreement liability insurance covering the acts or
om1ss1ons.

18. Upon information and belief, the Defendant Western Surety Company "BOND", is a
corporation organized and existing under the laws of South Dakota and is registered with the North
Carolina Department of Insurance now doing business as CNA Surety Insurance with its office
location St. Louis, MO., with its principal offi_ce is located in Sioux Falls, S.D. and is engaged in
the business of surety and insurance sales, and·...in the course of that business issues sheriffS'-bonds
pursuant to N. C. Gen. Stat. § 162-8, and has issued one for the Columbus County "SHERIFF'
and "UNCERTIFIED SHERIFF" being sued for bond.

19. Upon information and belief, the Defendant Jess Hill", is a resident of Columbus County,
North Carolina and is the duly elected "CLERK:', of Columbus County per NC Const. art. IV, Sec.
9(3) an arm of the State of North Carolina, h~reto paid by the state and in the due course of his
employment with the state was NOT responsible for docketing and safe record keeping the oath
of Jody Green per NC Gen Stat. § 153A-26 & NC Gen Stat. § 153A-1. (2), being sued in his
personal and official capacity, has waived any immunities by the purchase of insurance covering
the acts or omissions.

20. Upon information and belief, the Defendant Brenden Jones", is a resident of Columbus
County, North Carolina and is the duly elected "NC HOUSE", district #46 representing Robeson
and Columbus Counties who signature the oath of Jody Steadman Greene "questionable in
dispute" on 3rd December, 2018 without legal authority to do so and did not administer the oath of
Jody Greene required as a matter oflaw.

21. Upon information and belief, the Defendant, RED DOME GROUP, INC., is a nonprofit
corporation defined under the provisions of NC Gen Stat. § 55A-1-40 (5) with the NC Secretary
of State" at all times relevant was perpetrating "fraud" to derail and impede on the immoral of
Columbus County's 2018 election by and through its members, agents, employees, and/or
contractor defendant Macrae Dowless and defendant Scott Andrew Yates.
22. Upon information and belief Defendant Leslie Macrae Dowless "DOWLESS" is a resident of
                                                  7

            Case 7:19-cv-00088-D Document 1 Filed 05/03/19 Page 7 of 43
the Bladen County, employed by RED DOME GROUP, INC., and its president Scott Andrew
Yates at times relevant the "criminal suspect" into NC 9 NCSBOE Investigation pertinently to the
locations of Mecklenburg County, Robeson County, Bladen County and Columbus County 2018
primary and general elections that were held being sued in his personal and official capacity
"employee contractor" hired by Defendant Jody Greene, Red Dome Group, Inc., and Scott Andrew
Yates.         ·

23. Upon information and belief Defendant Scott Andrew Yates is a resident of Mecklenburg,
County, North Carolina, 15511 Britley Ridge Dr. Huntersville, NC 28078-5952 employed by RED
DOME GROUP, INC., as its president of the corporation, at times relevant the "criminal suspect"
into NC 9 NCSBOE Investigation pertinently to the locations of Mecklenburg County, Robeson
County, Bladen County and Columbus County 2018 primary and general elections that were held
being sued in his personal and official capacity "agent and ceo" hired by Defendant Jody Greene,
Red Dome Group, Inc., purporting to be a legitimist business or person with lawful intent.

24. Upon information and belief Defendant AMANDA PRINCE "ATTORNEY'' is a resident of
Columbus County, North Carolina, employed as the County of Columbus legal Counsel, at all
times relevant was the legal advisory for the CCBOE, CCBOC, DEFS' COM 1-7, acting under
color of state law and territorial who ultimately misguide the defendants, being sued in her
individual and official capacity as "Attorney" and she has waived any immunities by the purchase
of insurance covering the acts or omissions.

25. Upon information and belief Defendant AARON HERRING "UNCERTIFIED MAJOR" is a
resident of Columbus County, North Carolina, employed as Chief Deputy of Columbus County
Sheriff by defendant "UNCERTIFIED SHERIFF" who lacks residency and domicil_e per N.C.
Gen. Stat.§ 162-1, N.C. Gen. Stat.§ 162-2, hereto voids the employment thereof being sued in his
individual and official capacity as "MAJOR' and he has waived any immunities by the purchase
of insurance covering the acts or omissions.

26. Upon information and belief Defendant D ~ EARL BRITT, JR., is a resident of Robeson
County, North Carolina and is a NC State Senator representing Robeson and Columbus Counties,
who is counsel of the record for defendant Brenden Jones 7:19-CV-00008-D, ran a joint campaign
with both NC House and UNCERTIFIED SHERIFF during the 2018 Election being sued in his
individual and official capacity as "SENATOR and" PRIVATE COUNSEL "and he has waived
any immunities by the purchase of insurance covering the acts or omissions.

27. Upon information and belief Defendant BOYD T. WORLEY, is a resident of Columbus
County, North Carolina and is employed with Wight, Worley, Pope, Ekster, & Moss PLLC., a
license attorney who is counsel of the record for defendant Steadman Jody Greene Columbus
County Superior Court File No. 19 cvs 019 State of North Carolina, et Ex Rel Sherif.I Lewis
Hatcher vs. Jody Greene and Etals; and counsel for the record IN THE MATTER OF PROTEST,
being sued in his individual and official capacity as "PRIVATE COUNSEL "and he has waived
any immunities by the purchase of insurance covering the acts or omissions.

28. Upon information and belief Defendant NORWOOD P. BLANCHARD ill. is a resident of



                                              8

           Case 7:19-cv-00088-D Document 1 Filed 05/03/19 Page 8 of 43
New Hanover County, North Carolina and is employed with Crossley, McIntosh, Collier, Hanley
& EDES, PLLC., a license attorney who appeared as counsel of the record for defendant Steadman
Jody Greene, CCBOC "collective commissioners, CCBOE "collective board members" file 7:19-
CV-00008-D and who is counsel of the record for Columbus County Board of Commissioners
"collectively" in Columbus County Superior Court File No. Court File No. 19 cvs 019 State of
North Carolina, et Ex Rel Sherif.I Lewis Hatcher vs. Jody Greene and Etals; , being sued in his
individual and official capacity as "PRIVATE COUNSEL "and he has waived any immunities by
the purchase of insurance covering the acts or omissions.
29. Original jurisdiction over this case is conferred upon this Court pursuant to 28 U.S. C. § 1331,
as this action arises under the United States Constitution and 42 U.S.C. §1983, and conferred upon
this Court pursuant to 28 U.S.C. § 1343(a) as this action is to redress the deprivation of the
privileges secured under the United States Constitution, arising from actions of the ' Defendants
taken under the color of State law.
30. This Court has supplemental jurisdiction over the Plaintiffs State law claims pursuant to 28
U.S.C. §1367 as the State law claims give rises for this court's enforcement of NC Gen Stat. §
128-16 for the removal of unfit sheriff are so related that they form part of the same case or
controversy, and removal for a sheriff or perpetrator sheriff to willfully omit, neglect or refuse to
discharge any of the duties of his office, such punishment by removal from the office of Sheriff
per NC Gen Stat. § 14-230.

31.Venue is proper in this District under 28 U.S.C. §139l(b), as the Defendants reside in this
District, and the claims asserted herein arose in this District.
32. Upon information and belief, on or about February 13, 2016, Defendant "UNCERTIFIED
SHERIFF" sworn and subscribed before a notary "acknowledgment of candidacy" to run for office
of sheriff about 2 years before time to apply for 2018 Election.
33. That "UNCERTIFIED SHERIFF" then went to the Columbus County Board of Elections and
he filed his "notice of candidacy" for the February 2017, approximately 1 year before the time to
apply for the office of sheriff in 2018.
34. That "UNCERTIFIED SHERIFF", went back to the Columbus County Board of Elections on
February 13, 2018, sworn to certify his "nickname" on the notice of candidacy that was filed back
in December 2017.
3 5. All times relevant said "notice of candidacy" in question for Steadman Jody Greene is deem
"VOID" and improper.
36. That around January 2018, Defendant CCBOE gave defendant Sheriff Lewis Hatcher a copy
of the notice of candidacy of defendant "UNCERTIFIED SHERIFF" showing a clear copy of the
stamp "2017".
3 7. Thereafter, defendant CCBOE gave this Plaintiff a copy of the notice of candidacy of defendant
"UNCERTIFIED SHERIFF" showing a humi•n intent to deface the stamp to show"2018" in
fraudulent intent.


                                                 9

           Case 7:19-cv-00088-D Document 1 Filed 05/03/19 Page 9 of 43
38. There has been no issued corrected "notice of candidacy" for Steadman Jody Greene if the
intent of the face of the document was an error, to satisfy any defense to the claims of material
destr;uction, alter, or obstruction to commit fraud.
39. At all times relevant Defendant "UNCERTIFIED SHERIFF" did not withdraw his notice of
candidacy filed in the matter.
40. That on May 8, 2018 Defendant, "SHERIFF" beat his democratic opponent to continue his
office as sheriff
41. That on May 8, 2018 Defendant, "UNCERTIFIED SHERIFF" beat his opponent republican
candidate in the intent to run against Defendant "SHERIFF" in the November 6, 2018 general
election.
42. Upon information and belief, on August 10, 2018 Defendant "UNCERTIFIED SHERIFF"
hired Defendant "DEFUNCT" corporation, Dowless and Yates with check in the amount of
$4,300.00 Dollars.
43. Upon information and belief, Defendant Dowless came to the Columbus County Board of
Elections August 31, 2018 and contacted employees by email inquiring about "absentee ballots,
and pertinent information about the citizens of Columbus County voter's statistics.
44. Upon information and belief, Defendant Dowless came to the Columbus County Board of
Elections September 4, 2018 and contacted employees by email inquiring about "absentee ballots,
and pertinent information about the citizens of Columbus County voter's statistics.
45. That the County Election for the Office of Sheriff was held November 6, 2018 between
"SHERIFF" and "UNCERTIFIED SHERIFF".
46. Upon information and belief, Defendant Dowless came to the Columbus County Board of
Elections Between November 7-November 8, 2018, with a request form seeking copies of
Provisional Ballots of all 26 precincts and Absentee Ballots by mail.
47. At all times relevant Macrae Dowless and Lisa Britt at the request of Defendant Dowless or
Red Dome Group representatives made the appearances on behalf of Scott Yates and Red Dome
Group, Inc. to the CCBOE to pick up requested information.
48. At all times relevant Defendant Leslie Macrae Dowless Jr., used the email address of
reddome18@yahoo.com and the cell phone 910-885-1121 during the 2018 elections held in the
intent to derail the Plaintiff's civil rights.
49. Upon information and belief Defendants Red Dome Group, Inc., Leslie Macrae Dowless and
Andrew Scott Yates collected absentee ballots illegally from numerous citizens of Columbus
County by handling unsealed ballots, throwing ballots not favorable for defendant Greene in the
trash belonging to a large percentage of AFRICAN American Citizens in the intent to derail the
2018 Columbus County's Election results to favor "UNCERTIFIED SHERIFF" who retained him
for services.



                                              10

          Case 7:19-cv-00088-D Document 1 Filed 05/03/19 Page 10 of 43
50. Upon information and belief Defendant NC HOUSE retained the services of Red Dome Group,
Scott Yates, and Leslie Macrae Dowless to help him win 2018 General Election for the seat against
his opponent Barbara Yates.
51. That Defendants "UNCERTIFIED SHERIFF", NC HOUSE Brenden Jones, and Danny Earl
Britt, Jr., held campaign.joint rallies for 2018 General Election on October 29, 2018, while
knowing that Greene lack residency or domicile here in Columbus County to run for the office of
the sheriff.
52. That after the precincts report came in the results appeared to be in favor of 'UNCERTIFIED
SHERIFF" for the position of Sheriff, however the vote tally fell less than I% separating the
candidates and a hand recount was requested by "SHERIFF".
53. That the results of the hand recount at that time showed "UNCERTIFIED SHERIFF" to be
ahead by 3 7 votes.
54. That after the hand recount, protests to the entire election were filed with the Columbus County
Board of Elections and after a false start earlier in the week due to lack of notice, the protests were
heard Friday, November 30, 2018.
55. During the hearing held, November 30, 2018 before the CCBOE, Plaintiff appeared to
comment on this public matter and was refrained from speaking further by the defendants
"CCBOE" "FIPPS" "BLAKNEY'' "JOANN'' "WARD" and "ATTORNEY'' in violation of
         '          '               ,      '         '
NC. Gen. Stat. § 163A-1178 (c) (2).
       The county board may receive evidence at the hearing from any person with information
       concerning the subject of the protest. The person who made the protest shall be permitted
       to present allegations and introduce evidence at the hearing. Any other person to whom
       notice of hearing was given, if present, shall be permitted to present evidence. The board
       may allow evidence by affidavit. The board may permit evidence to be presented by a
       person to whom notice was not given, if the person apparently has a significant interest in
       the resolution of the protest that is not adequately represented by other participants.

56. That all protests were timely filed within the provisions ofNCGS § 163A statutorily time to
for the filing and that the appeal protests were submitted to the State Board of Elections
concerning the Columbus County Election questioning the irregularities found with absentee
ballots and the residency of 'UNCERTIFIED SHERIFF" inquiring into his qualification for
office on December 11, 2018 in a timely manner.
57. Upon information and belief all prot"ests were filed by register voters within the County of
Columbus.
58. That after the Columbus County Board ofElections dismissed most of the election protests
for technicalities, as such denying them their right to Amend the protests, the Board did hear
the protest of one voter, Nancy Hill.
59. That there are no North Carolina General Statues to not allow a protest to be amended.


                                                 11

           Case 7:19-cv-00088-D Document 1 Filed 05/03/19 Page 11 of 43
60. That Mrs. Hill's protest was heard but the Columbus County Board of Elections rejected
her Protest and Mrs. Hill appealed her protest to the State Board ofElections.
61. That the other protests were appealed as well to the State Board ofElections.

62. That the intentions of the protesters were made on the record as they informed the County
Board of Elections that they were appealing the decisions made during that session.

63. That upon information and belief, the County Board of Elections did not issue an official
"order of dismissal" for the protest until December 10, 2018, however District Court Judge
Ashley Gore administered UNCERTIFIED SHERIFF'S Oath of Office per NCGS § 11-2 on
Monday, December 3, 2018 at 10:00 AM, without certification issuance by the Columbus County
Board of elections, thereafter Juc;lge Ashley Gore refused to signature the oath per NCGS § 11-7 .1

64. That at that time, "UNCERTIFIED SHERIFF" did not have a Certificate of the Election
from the Columbus County Board of Election and no certification has been issued to date
violated NCGS § 128-6, NCGS § 128-7 and Art. Vl, Sec. 10 of the North Carolina State Const.

65. That although Judge Ashley Gore administered the Oath of Office in open court, the filed copy
of "Oath of Office" clearly shows Rep. Brendan Jones signed the Oath of Office and Defendant
NC HOUSE violated NCGS § 11-7.1 and l0B-20 (c) (1) knowingly that he did not administer
the oath.

66. That, upon information and belief, due to the Oath of Office being signed by Rep. Brendan
Jones who did not administer said oath and cannot attest that "UNCERTIFIED SHERIFF"
appeared before him to take the oath, the swearing in ''UNCERTIFIED SHERIFF" is void ab
initio. /see/ AMERICAN MANUFACTURERS MUTUAL INSURANCE COMPANY v. John
Randolph INGRAM et al. 271 S.E.2d 46 (1980) 301 N.C. 138 also see Supreme Court of North
Carolina No. 15. October 7, 1980.
       It is a rule of statutory construction that a statute declared unconstitutional is void ab initio
       and has no effect. Board ofManagers v. Wilmington, 237 N.C. 179, 74 S.E.2d 749 (1953);
       Idol v. Street, 233 N.C. 730, 65 S.E.2d 313(1951); Sessions v. Columbus County, 214 N.C.
       634, 200 S.E. 418 (1939); State v. W~lliams, 146 N.C. 618, 61 S.E. 61 (1908). This rule
       was best stated in Norton v. Shelby County, 118 U.S. 425, 442, 6 S. Ct. 1121, 1125, 30 L.
       Ed. 178, 186 (1886), where Justice Field, speaking for the Court, said: "An unconstitutional
       act is not a law; it confers no rights; it imposes no duties; it affords no protection; it creates
       no office; it is, in legal contemplation, as inoperative as though it had never been passed."

67. Upon information and belief Defendant Jess Hill "CLERK" knew the oath was void,
certified defendant "UNCERTIFIED SHE~JFF'S" oath as a True Copy~ filed stamped the
oath being at 7:17 AM on December 3, 20'1? before the Columbus County Courts opened at
8:30 AM and before the ceremony ever begun at 10:00 AM in bad faith.
68. That at least 3 protests were appealed to the State Board of Elections to be heard after such
board resumes on January 31, 2019 and at least three (3) of these are appeals from the
Columbus County Board of Elections session on Friday, November 30, 2018.

                                                  12

           Case 7:19-cv-00088-D Document 1 Filed 05/03/19 Page 12 of 43
69. That upon information and belief, despite being told by the State Board of Elections back
in December 2018, that Defendant SHERIFF HATCHER isthe Constitutional and Statutory
Sheriff, I>efendant"UNCERTIFIED SHERIFF" refuses to "step aside" and discharge his duties with
criminal intent pending the appeals to the State Board of Elections in contravention to state law
while placing the citizens of Columbus County at grave risk.
70. That "UNCERTIFIED SHERIFF'S" refusal to step aside places Columbus County in legal
jeopardy in that all arrests and searches are unlawful and illegal subjecting Columbus County to
potential civil unrest and increasing civil liability.
71. That the defendant'UNCERTIFIEDSHERIFP' deputies/officersofthe Columbus County Sheriffs
Office are operating without the cover of the North Carolina Constitution nor the United States
Constitution creating chaos in the rule oflaw.
72. That an action was filed by NC State Attorney General Ex Rel. Lewis Hatcher vs. Jody
Greene in a Columbus County Superior Court over the title ship of Sheriff per Chapter 41 and
both parties has reached s confidential settlement to await the findings of the County and State
Board of Elections.
73. The action General Ex Rel. Lewis Hatcher vs. Jody Greene in a Columbus County
Superior Court was dismissed by the State/ Plaintiff.
74. That on March 25, 2019 the NC State Board of Elections remanded the protest as follows
that Smith's original protest is now before the County Board. The statutes require that a protestor
substantially comply with the form requirements, and the State Board has determined that Gloria
Smith's original protest met that threshold. G.S. § 163A-1178(a)(l). Therefore, the County Board
should not have rejected Smith's original protest on the basis that she failed to correctly mark
Prompt 3 on the Protest Form. See Record at 40. Her original protest is now remanded to the
County Board for your adjudication.            ·
75. That on April 10, 2019 the Columbus County Board of Elections decided that Defendant
"UNCERTIFIED SHERIFF" lacks residency and domicile to run for the office of Columbus
County Sheriff.
76. That defendant SHERIFF HATCHER is ready to continue the duties he was charged with in
assuming the Office of Sheriff in the 2014 election and has in fact pulled his retirement, after
being unlawfully forced to retire by the Defendants "UNCERTIFIED SHERIFF", "RED DOME
GROUP, INC., "DOWLESS", SCOTT ANDREW YATES" ,"NC HOUSE", CLERK",
"CCBOE" "FIPPS" "BLAKNEY" "JOANN" "WARD" "DIRECTOR" 'CCBOC' "DEF
           '         '               ·'          '         '                  '
COM I", "DEF COM 2", "DEF COM 3", "DEF COM 4", "DEF COM 5", "DEF COM 6",
 "DEF COM 7", "PRINCE'S", SENATOR BRITT, WORLEY, AARON HERRING, and
NORWOOD actions to continue to avoid the decision made by the new Columbus County Board
of Elections members, that Jody Green lacks residency or domicile to run for the Office of Sheriff
in 2017 and 2018.
77. That Art. VI, Sec. 10. (Continuation in Office) of the North Carolina Constitution states
"In the absence of any contrary provision, all officers in this State, whether appointed or

                                               13

          Case 7:19-cv-00088-D Document 1 Filed 05/03/19 Page 13 of 43
elected, shall hold their positions until other appointments are made or, if the offices are
elective, until their successors are chosen and qualified meaning that defendant "SHERIFF"
should hold the office and not "UNCERTIFIED SHERIFF".
                   FIRST CLAIM FOR RELIEF
       Procedure Due Process violations under the Fourth Amendment
                   Clause of United States Constitution
                         42 USC Sec 1983

78. Plaintiff re-alleges and incorporates paragraphs 1 through 77 as if more fully set forth herein.
79. At all times relevant the "notice of candidacy" for defendant "UNCERTIFIED SHERIFF" is
void because he acknowledges his candidacy 2 years before 2018 General Election process.
80. Essentially, Greene lacks residency and domicile to run for the office of Sheriff back at least
one year prior to November 6, 2018 General Election in violation of NC. Gen. Stat. § 162-2.
       Disqualifications for the office. No person shall be eligible for the office of sheriff who is
       not of the age of 21 years, or has not resided in the county in which he is chosen for one
       year immediately preceding his election. No person shall engage in the practice oflaw or
       serve as a member of the General Assembly while serving as sheriff.

81. That defendant "SHERIFF LEWIS HATCHER'', clearly has the office of sheriff as a matter
of law pursuant to NC. Gen. Stat.§ 128-7, but the defendants", 'CCBOC' "DEF COM J ", "DEF
COM 2", "DEF COM 3", "DEF COM 4", "DEF COM 5", "DEF COM 6", "DEF COM 7",
"PRINCE'S", SENATOR BRITT, WORLEY, AARON HERRING, and NORWOOD continues to
uphold "UNCERTIFIED SHERIFF" in a deceptive defensive claim of fraud conspiracy.

        NC. Gen. Stat.§ 128-7 Officer to hold until successor qualified. All officers shall continue
        in their respective offices until their successors are elected or appointed, and duly
        qualified. (1848, c. 64, s. 2; RC., c. 77, s. 3; Code, s. 1872; Rev., s. 2368; C.S., s. 3205.)

82. The Decision made by the Columbus County Board of Elections on April 10, 2019 determines
that defendant "UNCERTIFIED SHERIFF" still lacks residency and domicile to run for the office
of Columbus County Sheriff in 2018.

83. That defendant "UNCERTIFIED SHERIFF" did not obtain a certification of the 2018 General
Election that he was the winner and the election for him is not certified even today.

84. The old Columbus County Board of Elections" collectively" "CCBOE", "FIPPS",
 "BLAKNEY", "JOANN", "WARD", "DIRECTOR", had a statutory procedural due process duty
to investigate the residency of Defendant "UNCERTIFIED SHERIFF" including his residency
back between 2016-2018 pursuant to NC. Gen. Stat.§ 163A-977 (b), and cancel the notice of
candidacy of any person who does not meet the constitutional or statutory qualifications for the
office, including residency.




                                                14

          Case 7:19-cv-00088-D Document 1 Filed 05/03/19 Page 14 of 43
       NC. Gen. Stat.§ 163A-977 (b) When any candidate files a notice of candidacy with a board
       of elections under G.S. 163A-974 or under G.S. 163A-1615(2), the board of elections shall,
       immediately upon receipt of the notice of candidacy, inspect the registration records of the
       county, and cancel the notice of candidacy of any person who does not meet the
       constitutional or statutory qualifications for the office, including residency.
85. Defendant Boyd Worley prepared a warrant deed for the property of 1049 Page Mill Road,
Cerro Gordo NC on April 16, 2013 BK: RB 1058, PG 212-213 and he conducted a "title search",
knew there was no structure to the property to articulate residency or domicile.
86. Defendant Boyd T. Worley saw that defendant "UNCERTIFIED SHERRIFF" swore that no
one resides on that Agriculture farm land track property of 1049 Page Mill, Road Cerro Gordo NC.
87. Defendant Boyd T. Worley had knowled~e that Greene has not exchange his tax status with
the Tax Assessment Office of Columbus County'as of today required as a matter oflaw before any
structure could be work or dwelling pursuant to the affidavits on file and NC Gen. § Stat. 105 -
277.2, NC Gen. § Stat. 105 277.3, and NC Gen. § Stat. 105 277.4 (a).
88. All times relevant defendant "UNCERTIFIED SHERIFF" knew that he had to exchange his
tax status, but failed to do so.
89. Upon information and belief, on or about February 13, 2016, Defendant "UNCERTIFIED
SHERIFF" sworn and subscribed before a notary "acknowledgment of candidacy" to run for office
of sheriff about 2 years before time to apply for 2018 Election.
90. That "UNCERTIFIED SHERIFF" then went to the Columbus County Board of Elections and
he filed his "notice of candidacy" for the February 2017, approximately 1 year before the time to
apply forthe office of sheriff in 2018.
91. That "UNCERTIFIED SHERIFF", went back to the Columbus County Board of Elections on
February 13, 2018, sworn to certify his "nickname" on the notice of candidacy that was filed back
in December 2017.
92. All times relevant said "notice of candidacy" in question for Steadman Jody Greene is deem
"VOID" and improper.
93. That around January 2018, Defendant CCBOE gave defendant Sheriff Lewis Hatcher a copy
of the notice of candidacy of defendant "UNCERTIFIED SHERIFF" showing a clear copy of the
stamp "201 7".
94. Thereafter, defendant CCBOE gave this Plaintiff a copy of the notice of candidacy of defendant
"UNCERTIFIED SHERIFF" showing a human intent to deface the stamp to show"2018" in
fraudulent intent.                          ·
95. There has been no issued corrected "notice of candidacy" for Steadman Jody Greene if the
intent of the face of the document was an error, to satisfy any defense to the claims of material
destruction, alter, or obstruction to commit fraud.



                                               15

          Case 7:19-cv-00088-D Document 1 Filed 05/03/19 Page 15 of 43
96. At all times relevant Defendant "UNCERTIFIED SHERIFF" did not withdraw his notice of
candidacy filed in the matter.
97. At all times relevant, defendant "UNCERTIFIED SHERIFF", knew he was not a residency or
domicile of Columbus County to run for the office of sheriff and he commit a felony perjury per
NC. Gen. Stat.§ 163A-920.
       § 163A-920. Making false affidavit perjury. Any person who shall knowingly make any
       false affidavit or shall knowingly swear or affirm falsely to any matter or thing required by
       the terms of this Part to be sworn or affirmed shall be guilty of a Class I felony. (1979, c.
       357, S. 4; 1987, C. 565, S. 2; 2017-6, S. 3.)
98. At all times relevant defendants Columbus County Board of Elections" collectively"
"CCBOE", "FIPPS", "BLAKNEY", "JOANN", "WARD", "DIRECTOR", and" UNCERTIFIED
SHERIFF" acknowledge the notice of candidacy for "UNCERTIFIED SHERIFF" was not valid,
being signature in 2016,. filed in 2017, before the time to do so and failed to change their actions
of negligence and corruption.
99. At all times relevant defendants Columbus County Board of Elections" collectively"
"CCBOE", "FIPPS", "BLAKNEY", "JOANN", "WARD", "DIRECTOR", failed to investigate
the residency of defendant back between 2016-February 13, 2018 and cancel the candidacy of
"UNCERTIFIED SHERIFF" as a matter of law pursuant to NC. Gen. Stat.§ 163A-977 (b).
100. At all times relevant defendants AARON HERRING, BOYD T. WORLEY, DANNY EARL
BRITT, BRENDEN JONES, likewise acknowledge that defendant "UNCERTFIED SHERIFF"
was misrepresenting the Columbus County Board of Elections.
101. Plaintiff did cast a ballot in the 2018 Election.
102. Defendant "UNCERTIFIED SHERIFF" hired defendants "RED DOME GROUP, INC.,
"DOWLESS", SCOTT ANDREW YATES" to steal the election, by harvesting ballots and
mishandling in the manner to derail this election and ultimately blocked the Plaintiffs fair right to
vote in this election process.
103. That RV or Campers are illegal to claim as a permanent or primary dwelling of occupancy
and thereby disqualifies Defendant's residency on the face of the County's records per NC. Gen.
Stat.§ 20-4. O1. (3 2b)
       (32b) Recreational Vehicle. - A vehicular type unit primarily designed as temporary living
       quarters for recreational, camping, m: travel use that either has its own motive power or is
       mounted on, or towed by, another vehicle. The basic entities are camping trailer, fifth-
       wheel travel trailer, motor home, travel trailer, and truck camper. This term shall not
       include a manufactured home as defined in G.S. 143-143.9(6). The basic entities are
       defined as follows: a. Camping trailer. :-- A vehicular portable unit mounted on wheels and
       constructed with collapsible partial side walls that fold for towing by another vehicle and
       unfold at the campsite to provide temporary living quarters for recreational, camping, or
       travel use.

                                                 16

           Case 7:19-cv-00088-D Document 1 Filed 05/03/19 Page 16 of 43
104. The Defendant UNCERTIFIED SHERIFF'S residency violates Federal Law and pertinently
violates the DEFENDANTS 'CCBOC' "DEF COM J ", "DEF COM 2 ", "DEF COM 3 ", "DEF
COM 4", "DEF COM 5", "DEF COM 6", "DEF COM 7", and ''ATTORNEY" governing body
of policies and code of ordinances Columbus County North Carolina - Code of Ordinances Chapter
10-Land Use on page 8.

       Recreational Vehicle (RV) means a vehicle, which is: (1) Built on a single chassis; (2) 400
       square feet or less when measured at the largest horizontal projection; (3) Designed to be self-
       propelled or permanently towable by a light duty truck; and (4) Designed primarily not for use
       as a permanent dwelling, but as temporary living quarters for recreational, camping, travel, or
       seasonal use.

       Columbus County North Carolina- Code of Ordinances Chapter 10-Land Use on page 26 (6)
       Recreational Vehicles. Recreational vehicles shall either: ( a) Be on site for fewer than 180
       consecutive days and be fully licensed and ready for highway use (a recreational vehicle is
       ready for highway use if it is on its wheels or jacking system, is attached to the site only by
       quick disconnect type utilities, and has no permanently attached additions); or (b) Meet all the
       requirements for new construction.

105. SCDMV Records support that defendant "UNCERTIFIED SHERRIF" purchased the 2001
RV back November 30, 2017, a tag was issued on December 20, 2017, the RV address was title to
323 55 th Ave., N., North Myrtle Beach, SC as his primary residency.

106. Defendant 'UNCERTIFIED SHERIFF" failed to retitle the RV to the State ofNorth Carolina.

107. The RV is where defendant "UNCERTIFIED SHERIFF" claims to have lived since
November 2017.

108. The general election for the office of Columbus County Sheriff was held on November 6,
2018, and defendant "UNCERTIFIED SHERIFF" would not have survived the one year statutory
requirements even if the RV was legal.

109. Furthermore, defendant "UNCERTIFIED SHERIFF" could not vote in this Columbus
County's 2018 election much less run for the office of the sheriff pursuant to Art. VI, Sec. 2(1)
ofthe North Carolina Constitution, because he lacks residency and domicile.

110. In Hall v. Wake County Board of Elections 280 N.C. 600, 605 (1972) Supreme Court of
North Carolina No. 37 precisely speaks of residence and domicile and that.two things must occur
to constitute a domicile: First, residence; second, the intent to make the place of residence a home.
Martin v. Martin, 253 N.C. 704, 118 S.E.2d 29 (1960); Sheffield v. Walker, 231 N.C. 556, 58 S.E.
2d 356 (1950); Reynolds v. Lloyd Cotton Mills, 177 N.C. 412, 99 S.E. 240 (1919); Wheeler v.
Cobb, 75 N.C. 21 (1876); Home v. Home, 31 N.C. 99 (1848). One who lives in a place for a
temporary purpose with the design ofleaving when that purpose has been accomplished is a "mere
sojourner." Groves v. Comrs., 180 N.C. 568, 105 S.E. 172(1920). To effect a change of domicile
there must be (1) an actual abandonment of the first domicile, accompanied by the intention not to
return to it and (2) the acquisition of a new domicile by actual residence at another place, coupled



                                                 17

          Case 7:19-cv-00088-D Document 1 Filed 05/03/19 Page 17 of 43
with the intention of making the last acquired residence a permanent home. Owens v. Chaplin,
supra; In re Finlayson, 206 N.C. 362, 173 S.E. 902 (1934).
111. Our courts must apply the fact finder and the person's conduct must be consistent to what
they say, specifically defendant Steadman Jody Greene to determine the "intent". Farnsworth v.
Jones, 114 NC App 182, 189 (1994).
112. Defendant "UNCERTIFIED SHERRIF'S" word is inadmissible, merely misrepresentation
in the intent to invade taxes in both THE State of South Carolina and North Carolina, he never
abandoned the SC residency or Lumberton NC, and he failed to conduct any movement onto the
1049 property as such any permits, no residency light bill, no septic tank, no water or drainage to
articulate any intent to remain in Columbus County between 2012-2019.
113. The records of the North Carolina Highway Patrol support that defendant "UNCERTIFIED
SHERIFF" lived in Robeson County, Lumberton NC during 2017.
114: Our Supreme Court and the Court of Appeals have heard numerous cases in which a county
board of elections has been a party to the litigation. E.g., Democratic Party of Guilford Cnty. v.
Guilford Cnty. Bd. of Elections, 342 N.C. 856, 467 S.E.2d 681 (1996); Revels v. Robeson Cnty.
Bd. Of Elections, 167 N.C.App. 358, 605 S.E.2d 219 (2004).
115. Our Supreme Court and the North Carolina Court of Appeals hold that county boards of
elections have the power to sue and be sued and that they are distinct legal entities from the
counties in which they are located. We also hold the GCBOE has standing. See Graham County
Board of Elections v. Graham County Board of Commissioners No. COAI0 -653 Decided June 7,
(2011).
116. Only in extraordinary circumstances will challenge to a state election beyond the ordinary
dispute over the counting and marketing of ballots that rise to the level of a constitutional
deprivation and this case does. "Duncan v. Poythress, 657 F.2d at 703. (quoting Griffin v. Bums,
570 F.2d 1065, 1077 (151 Cir. 1978))". The evidence in this case alleges "electoral fraud" and
"maladministration" on the parties sued that was attended by the intention to discriminate against
the affected voters to include this plaintiff or motivate by a desire to subvert the right of the voter
to choose their Representative, more so.
117. Its established cases that any lack of intent to violate the plaintiff's constitutional rights would
not necessarily be a defense if the defendants should have known that their conduct would have
that effect. Wood v. Strickland, 420 U.S. 308, 95 S. Ct. 992, 1001, 43 L.E.d.2d 214 (1975).
118. That no certificates of election were issued because the protests heard/or not heard due
to technicalities by the County Board ofElections were appealed to the State Board ofElections
December 11, 2018 and the State Board of~lections directed the County Board ofElections
to not issue the Certification.              ,.
119. Defendant "DIRECTOR" Carla Strickland, employee Jackie Bozeman, and Defendant .
"ATTORNEY" Amanda Prince back 2018 told defendant "UNCEERTIFED SHERIFF" to
go and conduct a swear in ceremony, knowingly that protests were pending by individuals,

                                                  18

           Case 7:19-cv-00088-D Document 1 Filed 05/03/19 Page 18 of 43
no certifications were granted that Greene was a winner of 2018 election for sheriff, that the
notice of candidacy was "void" being sworn in 2016 to run for office rather than in 2018, that
individuals at the Board of Election attempted to alter the stamp from filing date 2017 to 2018,
and knowingly that the Columbus County Board of Elections did not investigate the residency
of defendant "UNCERTIFIED SHERIFF".

120. On December 3, 2018 at 10:00 AM, Defendant "UNCERTIFIED SHERIFF "appeared
before District Court Judge Ashley Gore with his hand placed on the Holy Bible.
121. Although Judge Ashley administered the Oath of "UNCERTIFIED SHERIFF", Judge
did not signature the oath.
122. Plaintiff relied on the fact that Judge Ashley administered the oath of Jody Greene, such
was the intent of false representation because the Judge did not sign to that effect.

123. Rather, defendant "NC HOUSE" Brenden Jones signed the oath of defendant
"UNCERTIFIED SHERIFF", without the. authority under the color of law or without
defendant "UNCERTIFIED SHERIFF, having any certification of winning the 2018 General
Election for the Office of Columbus County Sheriff.
124. There were not two different Oaths found anywhere for defendant Jody Greene and the
actions taken by the Defendants the County Manager "Michael Stephens, CCBOC' "DEF
COM 1", "DEF COM 2", "DEF COM 3", "DEF COM 4", "DEF COM 5", "DEF COM 6", "DEF
COM 7", "ATTORNEY PRINCE", "CCBOE", "FIPPS", "BLAKNEY", "JOANN", "WARD",
"DIRECTOR", "UNCERTIFIED SHERIFF", CLERK, and NC HOUSE were void.
125. Defendant "CLERK" Jess Hill had no lawful duty as the Clerk of Superior Court to
maintain such records as the Oath of Office Required for County Officers to include the Oath of
the Sheriff pursuant to NC Gen Stat. § 153A-26.
       NC Gen Stat. § 153A-26. Oath of office Each person elected by the people or appointed to
       a county office shall, before entering upon the duties of the office, take and subscribe the
       oath of office prescribed in Article VI, Sec. 7 of the Constitution. The oath of office shall
       be administered by some person authorized by law to administer oaths and shall be filed
       with the clerk. On the first Monday in December following each general election at which
       county officers are elected, the persons who have been elected to county office in that
       election shall assemble at the regular meeting place of the board of commissioners. At that
       time each such officer shall take and subscribe the oath of office. An officer not present at
       this time may take and subscribe the oath at a later time.
126. NC Gen Stat. § 153A-1. (2) defines where the Oath of office Each person elected by the
people or appointed to a county office shall, before entering upon the duties of the office, take and
subscribe the oath of office prescribed in Article VI, Sec. 7 of the Constitution "Clerk" means the
clerk to the board of commissioners and NOT the Clerk of Superior Court.

127. Further, Jess Hill (clerk) did not administer the Oath of defendant Steadman Jody Greene
pursuant to NC Gen Stat.§ 11-7.1 (a) (1) Who may administer oaths of office (a) Except as

                                                19

           Case 7:19-cv-00088-D Document 1 Filed 05/03/19 Page 19 of 43
otherwise specifically required by statute, an oath of office may be administered by: (1) A justice,
judge, magistrate, clerk, assistant clerk, or de~uty clerk.
                                               '
128. Nonetheless, Defendant Jess Hill had no ·duty therein his employment by the Stat~ of North
Carolina to file, clock in, or stamp the Oath of defendant Steadman Jody Greene pursuant to Article
12 NC Gen. Stat. § 7 A-103.
129. It's clearly a statutory violation of miscol).duct in Office on Defendant Jess Hill who "knew
the oath was void" and certified Defendant Sheriff Greene's oath of office as a true copy and filed
stamped the oath at 7: 17 a.m. before the Courthouse opened at 8:30 a.m. and before the ceremony
at 10:00 a.m. "in bad faith."
130. Established case law allows a state official to be sued in federal court. See Hafer v. Melo,
502 U.S. 21,20 (1991) ('Insofar as respondents seek damages against [a state official] personally,
the Eleventh Amendment does not restrict their liability to sue in federal court."), Maisha v. Univ.
ofNC., No.l:12-cv-CV-371, 2013 WL 1232947, at *4 (M.D.N.C. Mar. 27, 2013) (unpublished)
(denying as futile motion to amen~ to add official capacity claim for conversion because North
Carolina has not waived sovereign immunity for the intentional tort of conversion, but allowing
amendment to assert conversion claim against defendants in their individual capacities) ( citation
omitted), affd, 641 F. App'x 246 (4th Cir. Mar 17, 2016).
131. The State of North Carolina provides for the defense of any employee or former employee
in a civil action brought against them in their official or individual capacity, or both, on account
of and act or omission made in the scope anc;l course of their employment as a State employee. N.
C. Gen. Stat. § 143-300.3. And the State of North Carolina would have to pay "a final judgment
awarded in a court of competent jurisdiction against a State employee." N.C. Gen. Stat. § 143-
300.6.
132. In this case Defendant Jess Hill did not act in his official or individual capacity, or both, on
account of and act or omission made in the scope and course of his employment as a State
employee, because he is not the Clerk of the Board of Commissioners who has full authority to
clock, file, and safe record keep the Oaths for County Officers to include the Oath of the Sheriff
pursuant to NC Gen Stat. § 153A-26 and define pursuant to NC Gen Stat. § 153A-1 (2).
133. That on March 25, 2019 the NC State Board of Elections remanded the protest as follows
that Smith's original protest is now before the County Board. The statutes require that a protestor
substantially comply with the form requirements, and the State Board has determined that Gloria
Smith's original protest met that threshold. G.S. § 163A-1178(a)(l). Therefore, the County Board
should not have rejected Smith's original protest on the basis that she failed to correctly mark
Prompt 3 on the Protest Form. See Record '.a,t-40. Her original protest is now remanded to the
County Board for your adjudication.
134. That during the hearing held at the Columbus County Courthouse on April 3-4, 2019,
defendants "UNCERTIFIED SHERIFF" and AARON HERRING, allowed numerous Greene
supporters to threaten Plaintiff with verbal and physical assaults capture on video in the intent to



                                                   20

           Case 7:19-cv-00088-D Document 1 Filed 05/03/19 Page 20 of 43
criminally intimidate Plaintiff as a witness called to testify at the Board of Election hearing against
defendant "UNCERTIFIED SHERIFF".
135. That on April 3, 2019, defendant "UNCERTIFIED SHERIFF" caught an attitude and cussed
at Plaintiff at that hearing saying I'm sick of his "shit" and walked out after Plaintiff presented
testimony that ultimately prevailed against him.
136. That on April 4, 2019 defendant "UNCERTIFIED SHERIFF", BOYD T. WORLEY, and
AARON HERRING prohibited Plaintiff from entering his property which was granted a public
forum part of the hearings in violation of the [procedural process of the public hearing that allowed
all public to enter the premises.
137. That on April 4, 2019 defendant "UNCERTIFIED SHERIFF" mother approached Plaintiff
and grabbed him, defendant AARON HERRING threatened Plaintiff in the presence of Professor
Irving Joyner, Attorney Oscar Blanks and numerous witness and further conducted mistreatment
and unfairness to the procedural process granted and consented thereto by Greene's lawyers in
violation of NC Gen. Stat. § 14-226.         t

       NC Gen. Stat. § 14-226. Intimidating or interfering with witnesses. (a) If any person shall
       by threats, menaces or in any other manner intimidate or attempt to intimidate any person
       who is summoned or acting as a witness in any of the courts of this State, or prevent or
       deter, or attempt to prevent or deter any person summoned or acting as such witness from
       attendance upon such court, the person shall be guilty of a Class G felony.
138. That on April 10, 2019 the Columbus County Board of Elections decided that Defendant
"UNCERTIFIED SHERIFF" lacks residency and domicile to run for the office of Columbus
County Sheriff.
13 9. That on April 9, 2019, Plaintiff served on Defendants "UNCERTIFIED SHERIFF", CLERK
JESS HILL, SHERIFF LEWIS HATCHER notice to preserve materials, audio or video of the
courthouse cameras on from April 3-4, 2019 to articulate the crimes that was allowed in the
presence of deputies of the sheriff whether certified or not from individuals towards this plaintiff.
140. The defendants 'CCBOC' "DEF COM 1", "DEF COM 2", "DEF COM 3", "DEF COM 4",
"DEF COM 5", "DEF COM 6", "DEF COM 7", and" ATTORNEY'' had a legal duty to investigate
the matter of "UNCERTIFIED SHERIFF" residency or whether he complies with the local
government policies, ordinances, building codes by having a RV or camper on (abandonment)
private property and NOT a "campground", and did not have septic tank in violation of
Environmental Health Hazards.

141. On December 3, 2018, County Manager Michael Stephens and defendants CCBOC' "DEF
COM 1", "DEF COM 2", "DEF COM 3", "DEF COM 4", "DEF COM 5", "DEF COM 6", "DEF
COM 7", and "ATTORNEY illegally accepted a personnel application for "UNCERTIFIED
SHERIFF", and had no legal authority to do so because of pending protests with the Board of
Elections whom did not certify defendant "UNCERTIFIED SHERIFF" for office of sheriff.




                                                 21

           Case 7:19-cv-00088-D Document 1 Filed 05/03/19 Page 21 of 43
142. County Manager Michael Stephens and defendants CCBOC' "DEF COM 1", "DEF COM
2", "DEF COM 3", "DEF COM 4", "DEF COM 5", "DEF COM 6", "DEF COM 7", and
"ATTORNEY, had clear knowledge that they were violating the laws of this state and did in fact
evade the legal process in bad faith and fraudulent intent, ultimately lied to this Plaintiff, citizens
of Columbus County and defendant Sheriff Lewis Hatcher that the election was certified.

143. That Defendant "UNCERTIFIED SHERIFF" was not sworn in by the proper authority,
lacking the certifications from CCBOE that he was a winner of the 2018 General Election.

144. That in In re Election Protest ofFletcher, 625 S.E.2d 564 (N. C. App., 2006), Bill
Fletcher, Republican candidate for Superintendent of Public Instruction ran against
Democratic Candidate June Atkinson. After Atkinson was determined to have more votes,
Fletcher filed election protests. The State Board ofElections ordered that Atkinson be certified
as the winner and a certificate of election was issued to Atkinson.

145. That in Fletcher, the com! states, 11 The declaration of election as contained in the
certificate conclusively settles primafacietheright ofthe person so ascertained and declared to
be elected to be inducted into, and to exercise the duties of the office. 11 Id at 567.

146. That in Fletcher, the Court goes on to state, 11 The Board of Elections does not have the
statutory authority to revoke Atkinson's certificate of election. 11 The Court held Fletcher's
appeal to be moot and dismissed on that basis. Id.

147. In the instant matter, Fletcher is distinguishable in that no certificate of election has been
issued therefore, no right has been conferred on "UNCERTIFIED SHERIFF" to occupy the
office.

148. That in People ex rel. Duncan v. Beach, 242 S.E. 2d 796,294 N.C. 713 (N.C. 1978),

        The Plaintiff Duncan was lawfully appointed to fill the office of
        District Court Judge in 1973 and ran for election to the same office in
        1974 against Benjamin Beach. Defendant Beach obtained a majority of
        the votes mid was sworn in to office with no objection from Plaintiff
        Duncan. Prior to the election, Defendant Beach was not eligible at the
        time of his election to hold office due to his age. This fact WAS NOT
        KNOWN by Plaintiff Duncan, nor called to attention of the State
        Board of Elections or the general public. Defendant Beach was thus
        certified by the State Board ofElections as the nominee ofhis party,
        and after the election, he was duly sworn into office until such time
        he resigned in 1977 at the request of the North Carolina
        Administration of the Courts due to his ineligibility to hold office
        by viliue of his age. Thereafter the Governor appointed Defendant
        L. Oliver Noble, Jr. to the judgeship vacated by Defendant Beach.
        Plaintiff Duncan challenged the appointment of Defendant Noble
        to the judgeship stating that since Beach was not qualified
        candidate, he should be the one to serve the judgeship.


                                                 22

           Case 7:19-cv-00088-D Document 1 Filed 05/03/19 Page 22 of 43
145. That the Court states in Beach, "A judge de jure exercises the office of
judge as a matter of right. In order to become a judge de jure one must satisfy three [294
N. C. 720] requirements: (]) He must possess the legal qualifications for the judicial office
in question; (2) he must be lawfully chosen to such office; and (3) he must have qualified
himself to perform the duties of such office according to the mode prescribed by law." Id
at800.

149. That the Court goes on to state in Beach, 11 Ajudge de facto is defined as "one who
occupies a judicial office under some color of right, and for the time being performs its
duties with public acquiescence, though having no right in fact.
    11
     In order for one to be deemed a judge de facto, he must have
   satisfied the following four conditions: 11 (1) He assumes to be the
   judge of a court which is established by law; (2) he is in possession of
   the judicial office in question, and is discharging its duties; (3) his
   incumbency of the judicial office is illegal in some respect; and (4) he
   has at least a fair color of right or title to the judicial office, or has
   acted as its occupant for so long a time and under such
   circumstances of reputation or acquiescence by the public generally
   as are calculated to afford a presumption of his (Page 801) right to
   act and to induce people, without inquiry, to submit to or invoke
   official action on his part on the supposition that he is the judge he
    assumes to be. 11 Id

150. That the Court in Beach further states, 11 A usurper in office is distinguished from a de
facto officer in that a usurper takes possession of office and undertakes to act officially
without any authority, either actual or apparent. Since he is not an officer at all or for any
purpose, his acts are absolutely void, and they can be impeached at any time in any
proceeding. 11 Id at 801.

151. That the Court in Beach held, Beach satisfied the requirements of a judge de facto (his
election was certified and he served in office two (2) years) deeming his legal acts while in
office valid. However, upon discovering the legal infirmity that would potentially render his
actions void, he resigned from office. Id

 152. In this case defendant UNCERTIFIED SHERIFF was not appointed the position of
Sheriff of Columbus County by any elected body or person with such authority and is awaiting
the certification of that election.        .,:

 153. Defendant NC HOUSE violated NCGS'§ 11-7.1 and l0B-20 (c) (1) knowingly that he did
not administer the oath of defendant "UNCERTIFIED SHERIFF" on December 3, 2018 and could
not attest thereto.

 154. Defendant NORWOOD BLANCHARD III., appeared counsel ofrecord in a state court action
and filed a Motion To Dismiss for Columbus County Board of Commissioners "collectively" in


                                               23

           Case 7:19-cv-00088-D Document 1 Filed 05/03/19 Page 23 of 43
Columbus County Superior Court File No. Court File No. 19 cvs 019 State ofNorth Carolina, et Ex
Rel Sherif.I Lewis Hatcher vs. Jody Greene and Etals;, as follows

         *That Columbus County Defendants are not proper parties to the quo warranto action
         because none of them are contesting the outcome of the election or claiming entitlement to
         the office of Sheriff
         *That Columbus County Board of Commissioners could not be held for any of the allege
         act(s) or omissions on the part of Jody Greene, Representative Jones, or the Columbus
         County Board of Elections.

155. However, Defendant NORWOOD BLANCHARD II. appeared before the Federal Court file
7: l 9-CV-00008-D, in the "appearance of a conflict", with deception to file pleadings for Defendant
Jody Greene, Columbus County Board of Election "collectively", and Columbus County Board of
Commissioners "collectively and deprived this Plaintiff in an "unethical manner".

156. There was no meeting held by the County Board of Elections to appoint defendant
NORWWOD BLANCHARD III., as private counsel neither did the NC AG'S Office appoint private
counsel permission to represent the Columbus COUNTY Board of Elections in file: 7:19-CV-
00008-D.

 157. That any appointment by the Columbus County Board of Commissioners for defendant
NORWOOD BLANCHARD III., to legally represent the adverse parties would be the intent to
avoid a default or otherwise to continue to "obstruct the procedural and judicial process" in violation
of the Fourth Amendment Clause.

158. That on February 6, 2019 Defendant NORWOOD BLANCHARD II., emailed defendant CAN
Surety Bind for both defendant Hatcher and UNCERTIFIED SHERIFF, admitting a conflict for
representing Lewis Hatcher because he is adversed to Columbus County Board of Commissioners
in the State ex rel. Hatcher v. Greene matter in Superior County, Columbus County file.

159. The above email established that Defendant UNCERTIFIED SHERIFF was an adverse client
of NORWODD BLANCHARD III., in the State ex rel. Hatcher v. Greene matter in Superior
County, Columbus County file.

160. Defendant NORWOOD BLANCHARD III., admitted to Plaintiff of the conflict and eventually
withdrawn on April 12, 2019 before the court would have ousted him, but he failed to withdraw any
pleadings that ultimately were filed with "false misrepresentation".

 161. Since the Columbus County New Board of-Elections decision that Greene lacks residency and
domicile defendants "UNCERTIFIED SHERIFF", "RED DOME GROUP, INC.", "DOWLESS",
SCOTT ANDREW YATES, "NC HOUSE", CLERK", "CCBOC", "CCBOE", ATTORNEY
PRINCE", "CCBOE", "FIPPS", "BLAKNEY", "JOANN", "WARD", "DIRECTOR", "DEF COM
J ", "DEF COM 2 ", "DEF COM 3 ", "DEF COM 4 ", "DEF COM 5 ", "DEF COM 6", "DEF COM
7, AARON HERRING, DANNY EARL BRITT JR., BOYD T. WORLEY and NORWOOD
BLANCHARD III, continues to disregard the laws of this State.



                                                  24

            Case 7:19-cv-00088-D Document 1 Filed 05/03/19 Page 24 of 43
162. Defendant Sheriff Lewis Hatcher request for retirement for Columbus County Sheriff after
being misled by the County Officials that the election was certified and on December 2, 2018 at
midnight.

163. Thereafter, defendant Lewis Hatcher request that his retirement be pulled on December 27,
2018.

164. That tpere is a (30) day probationary period for North Carolina Retirement Systems Division
for defendant Hatcher to forfeit his retirement an.d return to his work force.

165. Defendant Lewis Hatcher Retirement was pulled during the (30) day probationary period and
retroactive back to December 1, 2018, such actions void the retirement attempt to allow him to
continue to hold his office per NCGS § 128-6, NCGS § 128-7 and Art. Vl, Sec. 10 of the North
Carolina State Const.

166. The action of Defendants "UNCERTIFIED SHERIFF", "RED DOl\1E GROUP, INC.",
"DOWLESS", SCOTT ANDREW YATES, "NC HOUSE", CLERK", "CCBOC", "CCBOE",
"FIPPS", "BLAKNEY", "JOANN", "WARD", "DIRECTOR", "DEF COM J", "DEF COM 2",
"DEF COM 3 ", "DEF COM 4 ", "DEF COM 5 ", "DEF COM 6", "DEF COM 7", ''ATTORNEY
 PRINCE, AARON HERRING, DANNY EARL BRITT JR, BOYD T. WORLEY and NORWOOD
 BLANCHARD III, to allow the swearing in of UNCERTIFIED SHERIFF on December 3, 2018
 constitutes "maladministration and "public corruption" in the intent to create an unconstitutional
 De Facto Sheriff

167. U.S. C. § 1983 provides a cause of action for constitutional deprivations arising from actions
taken under color of state law. Goldstein v. Chestnut Ridge Volunteer Fire Co., 218 F.3d 337, 341
(4th Cir. 2000).

 168. That defendants "UNCERTIFIED SHERIFF", "RED DOl\1E GROUP, INC.",
"DOWLESS", SCOTT ANDREW YATES, "NC HOUSE", CLERK", "CCBOC", "CCBOE",
"FIPPS", "BLAKNEY", "JOANN", "WARD", "DIRECTOR", "DEF COM J", "DEF COM 2",
"DEF COM 3 ", "DEF COM 4 ", "DEF COM 5 ", "DEF COM 6", "DEF COM 7", ''ATTORNEY
 PRINCE, AARON HERRING, DANNY EARL BRITT JR, BOYD T. WORLEY, and NORWOOD
 BLANCHARD III, violated a right secured by the Constitution and laws of the United States, and
 that the deprivation of that right was committed by a person acting under color of state law. 11 Tann
 v. Ludwikoski, 393 F. App'x. 51, 53 (4th Cir. 2010) (internal citation omitted).

169. Defendants "UNCERTIFIED SHERIFF", "RED DOl\1E GROUP, INC.", "DOWLESS",
SCOTT ANDREW YATES, "NC HOUSE", CLERK", "CCBOC", "CCBOE", "FIPPS",
"BLAKNEY", "JOANN", "WARD", "DIRECTOR", "DEF COM J ", "DEF COM 2 ", "DEF COM
3", "DEF COM 4", "DEF COM 5", "DEF COM 6", "DEF COM 7", "ATTORNEY PRINCE,
AARONHERRING, DANNY EARL BRITT JR., BOYD T. WORLEY and NORWOOD BLANCHARD
III., acted jointly in concert; performed an overt act; in furtherance of the conspiracy;
that resulted in the deprivation of plaintiffs constitutional right. Harrison v. Prince William Cty.
Police Dept., 640 F. Supp. 2d 688, 707 (E.D.Va. 2009) (citing Hinkle v. City of Clarksburg,
81F.3d416, 421 (4th Cir. 1996)                   .f

                                                  25

            Case 7:19-cv-00088-D Document 1 Filed 05/03/19 Page 25 of 43
170. Defendants "UNCERTIFIED SHERIFF", "RED DOME GROUP, INC.", "DOWLESS",
SCOTT ANDREW YATES, "NC HOUSE", CLERK",- "CCBOC", "CCBOE", "FIPPS",
"BLAKNEY", "JOANN", "WARD", "DIRECTOR", "DEF COM J ", "DEF COM 2 ", "DEF COM
3 ", "DEF COM 4", "DEF COM 5 ", "DEF COM 6", "DEF COM 7", "ATTORNEY, AARON
HERRING, DANNY EARL BRITT JR., BOYD T. WORLEY and NORWOOD BLANCHARD Ill, had
both a mutual understanding to achieve some unconstitutional action reached by the private and
state defendants, and some factual assertions suggesting a meeting of the minds." Howard v. Food
Lion, 232 F. Supp. 2d 585, 597 (M.D.N.C. 2002) (Osteen, J.) (emphasis in original) (citing Gooden
v. Howard Cty., 954 F.2d 960, 969-70 (4th Cir. 1992).

171. Defendants "UNCERTIFIED SHERIFF", "RED DOME GROUP; INC.", "DOWLESS",
SCOTT ANDREW YATES, "NC HOUSE", CLERK", "CCBOC", "CCBOE", "FIPPS",
"BLAKNEY", "JOANN", "WARD", "DIRECTOR", "DEF COM J ", "DEF COM 2 ", "DEF COM
3 ", "DEF COM 4 ", "DEF COM 5 ", "DEF COM 6 ", "DEF COM 7", ''ATTORNEY, AARON
HERRING, DANNY EARL BRITT JR., BOYD T. WORLEY and NORWOOD BALNCHARD Ill, ran
a joint effort campaign to impeded on the moral, fair, and equal rights of this Plaintiff's
privileges granted by our constitution "the right to vote in a fair tribunal 2018 election.

172. Plaintiff has a liberty and public interest in the outcome of the 2018 Columbus County
Elections and hereby was deprived a foreseeable constitutional right by defendants
"UNCERTIFIED SHERIFF", "RED DOME GROUP, INC.", "DOWLESS", SCOTT ANDREW
YATES "NC HOUSE" CLERK" "CCBOC" "CCBOE" "FIPPS" "BLAKNEY" "JOANN"
        '                '          '             .'
"WARD" "DIRECTOR" "DEF COM J" "DEF COM 2" "DEF COM 3" "DEF COM 4" "DEF
                                                                         '            '     '
          '               '                '                 '              '             '
COM 5", "DEF COM 6", "DEF COM 7", "ATTORNEY PRINCE, AARON HERRING, DANNY
EARL BRITT JR, BOYD WORLEY and NORWOOD BLANCHARD Ill, to this action and the
defendants infringed on the rights of this Plaintiff.

  173. Plaintiff was injured by the defendants "UNCERTIFIED SHERIFF", "RED DOME
  GROUP, INC.", "DOWLESS", SCOTT ANDREW YATES, "NC HOUSE", CLERK",
  "CCBOC" "CCBOE" "FIPPS" "BLAKNEY" "JOANN" "WARD" "DIRECTOR" "DEF
              '             '         '           '       '       '               '
  COM J ", "DEF COM 2 ", "DEF COM 3 ", "DEF COM 4 ", "DEF COM.5 ", "DEF COM
  6", "DEFCOM7", "ATTORNEY, ARON HERRING, DANNYEARLBRITT JR, BOYD WORLEY,
 and NORWOOD BLANCHARD Ill, "conduct "fairly attributable to the state" which caused "the
· deprivation of a federal right.

174. Defendants "UNCERTIFIED SHERIFF", "RED DOME GROUP, INC.", "DOWLESS",
SCOTT ANDREW YATES, "NC HOUSE", CLERK", "CCBOC", "CCBOE", "FIPPS",
"BLAKNEY", "JOANN", "WARD", "DIREC1DR ", "DEF COM J ", "DEF COM 2 ", "DEF COM
3 ", "DEF COM 4 ", "DEF COM 5 ", "DEF COM 6 ", "DEF COM 7 ", ''ATTORNEY, ARON
HERRING, DANNY EARL BRITT JR., BOYD WORLEY, and NORWOOD BLANCHARD Ill,
collectively wanton and willful behaviors/civil c;lisobedience, deprived Plaintiff of his federal rights,
privileges, and immunities either by material evidence or personal interference as instigators or
perpetrators secured by the United States Consti~ution while acting out of the scope of their
authorities in a malicious, corrupt manner.     , .,•




                                                   26

            Case 7:19-cv-00088-D Document 1 Filed 05/03/19 Page 26 of 43
                        SECOND CLAIM FOR RELIEF

               CONSPIRACY under 42 USC Sec 1985 (3)

175. Plaintiff re-alleges and incorporates paragraphs 1 through 174 as if more fully set forth herein.

176. Defendants", "RED DOME GROUP, IN(:.", "DOWLESS", SCOTT ANDREW YATES,
are private persons and are not state actors, their actions were entwined with state actors, and under
these instances they are "a willful participant in joint activity with the State or.its agents," and our
courts have determined that such private persons are acting under color of law for purposes of
Section 1983. See U.S. v. Price- 383 U.S. 787,,794 (1966).

177. U.S.C. § 1985 (3) provides a cause of action for constitutional deprivations arising from
actions taken under color of state law. Goldstein v. Chestnut Ridge Volunteer Fire Co., 218 F.3d
337,341 (4th Cir. 2000).

 178. That defendants "UNCERTIFIED SHERIFF", "RED DOME GROUP, INC.",
"DOWLESS", SCOTT ANDREW YATES, "NC HOUSE", CLERK", "CCBOC", "CCBOE"
"FIPPS", "BLAKNEY", "JOANN", "WARD", "DIRECTOR", "DEF COM J", "DEF COM 2",
"DEF COM 3 ", "DEF COM 4 ", "DEF COM 5 ", "DEF COM 6", "DEF COM 7", "ATTORNEY
 PRINCE, AARON HERRING, DANNY EARL BRITT JR, BOYD T. WORLEY, and NORWOOD
 BLANCHARD Ill., violated a right secured by the Constitution and laws of the United States, when
 they tampered with the 2018 general election by harvesting and illegally handling sealed or
 unsealed ballots, sworn in Jody Greene without a certified election for the sheriffs race, and
 knowingly that the notice of candidacy for Jody Greene was void because 2016 was not the proper
 year to attest or acknowledge a 2018 election and that he was not residency or domicile in the
 County of Columbus for one year per NCGS 162.2 and that the deprivation of that right was
 committed by a person acting under color of state law." Tann v. Ludwikoski, 393 F. App'x. 51, 53
(4th Cir. 2010) (internal citation omitted).

179. Defendants "UNCERTIFIED SHERIFF", "RED DOME GROUP, INC.", "DOWLESS",
SCOTT ANDREW YATES, "NC HOUSE", CLERK", "CCBOC", "CCBOE", "FIPPS",
"BLAKNEY", "JOANN", "WARD", "DIRECTOR", "DEF COM J ", "DEF COM 2 ", "DEF COM
3 ", "DEF COM 4 ", "DEF COM 5 ", "DEF COM 6 ", "DEF COM 7", ''ATTORNEY, AARON
HERRING, DANNY EARL BRITT JR., BOYD T. WORLEY and NORWOOD BLANCHARD Ill., (1)
acted jointly in concert; (2) performed an overt act; (3) in furtherance of the conspiracy; that (4)
resulted in the deprivation of plaintiffs constitutional right. Harrison v. Prince William Cty. Police
Dept., 640 F. Supp. 2d 688, 707 (E.D.Va. 2009) (citing Hinkle v. City of Clarksburg, 81F.3d416,
421 (4th Cir. 1996)).

180. Defendants "UNCERTIFIED SHERIFF", "RED DOME GROUP, INC.", "DOWLESS",
SCOTT ANDREW YATES, "NC HOUSE", CLERK", "CCBOC", "CCBOE", "FIPPS",
"BLAKNEY", "JOANN", "WARD", "DIRECTOR", "DEF COM J ", "DEF COM 2 ", "DEF COM
3", "DEF COM 4", "DEF COM 5", "DEF COM 6", "DEF COM 7", "ATTORNEY, AARON
HERRING, DANNY EARL BRITT JR., BOYD T. WORLEY and NORWOOD BLANCHARD Ill, had
both a mutual understanding to achieve some unconstitutional action reached by the private and


                                                  27

            Case 7:19-cv-00088-D Document 1 Filed 05/03/19 Page 27 of 43
state defendants, and some factual assertions suggesting a meeting of the minds." Howard v. Food
Lion, 232 F. Supp. 2d 585, 597 (M.D.N.C. 2002) (Osteen, J.) (emphasis in original) (citing Gooden
v. Howard Cty., 954 F.2d 960, 969-70 (4th Cir. 1992).

181. Defendants "UNCERTIFIED SHERIFF", "RED DOME GROUP, INC.", "DOWLESS",
SCOTT ANDREW YATES, "NC HOUSE", CLERK", "CCBOC", "CCBOE",", "FIPPS",
"BLAKNEY", "JOANN", "WARD", "DIRECTOR", "DEF COM 1 ", "DEF COM 2 ", "DEF
COM 3 ", "DEF COM 4 ", "DEF COM 5 ", "DEF COM 6", "DEF COM 7 ", ''ATTORNEY
PRINCE, AARON HERRING, DANNY EARL BRITT JR., BOYD T. WORLEY and NORWOOD
BLANCHARD III, ran a joint effort campaign to impeded on the moral, fair, and equal rights
of this Plaintiff's privileges granted by our constitution "the right to vote in a fair tribunal 2018
election.

182. Plaintiff was injured by the defendants "UNCERTIFIED SHERIFF", "RED DOME
GROUP, INC.", "DOWLESS", SCOTT ANDREW YATES, "NC HOUSE", CLERK",
"CCBOC", "CCBOE", "FIPPS", "BLAKNEY", "JOANN", "WARD", "DIRECTOR", "DEF
COM 1 ", "DEF COM 2 ", "DEF COM 3 ", "DEF COM 4 ", "DEF COM 5 ", "DEF COM
6", "DEFCOM7", "ATTORNEY, ARON HERRING, DANNYEARLBRITT JR., BOYD WORLEY,
and NORWOOD BLANCHARD III, "conduct "fairly attributable to the state" which caused "the
deprivation of a federal right.

183. Defendants "UNCERTIFIED SHERIFF", "RED DOME GROUP, INC.", "DOWLESS",
SCOTT ANDREW YATES, "NC HOUSE", CLERK", "CCBOC", "CCBOE", "FIPPS",
"BLAKNEY", "JOANN", "WARD", "DIRECTOR", "DEF COM 1 ", "DEF COM 2 ", "DEF COM
3", "DEF COM 4", "DEF COM 5", "DEF COM 6", "DEF COM 7", ''ATTORNEY, ARON
HERRING, DANNY EARL BRITT JR., BOYD ·WORLEY, and NORWOOD BLANCHARD III,
collectively wanton and willful behaviors/civil ~isobedience, deprived Plaintiff of his federal rights,
privileges, and immunities either by material evidence or personal interference as instigators or
perpetrators secured by the United States Constitution while acting out of the scope of their
authorities in a malicious, corrupt manner.

184. Defendants NC HOUSE, DANNY EARL BRITT JR., and UNCERTIFIED SHERIFF held
joint campaigns on October 29, 2018, knew that Jody Greene committed felonies, but continued to
extort the community and deprived this Plaintiff of rights for fair vote in the intent to derail
defendant 'SHERIFF "out of the Sheriff's Office.

185. Defendants "UNCERTIFIED SHERIFF", "RED DOME GROUP, INC.", "DOWLESS",
SCOTT ANDREW YATES, "NC HOUSE", CLERK", "CCBOC", "CCBOE", "FIPPS",
"BLAKNEY", "JOANN", "WARD", "DIRECTOR", "DEF COM 1 ", "DEF COM 2 ", "DEF COM
3 ", "DEF COM 4 ", "DEF COM 5 ", "DEF COM 6", "DEF COM 7", ''ATTORNEY, ARON
HERRING, DANNY EARL BRITT JR., BOYD TfORLEY, and NORWOOD BLANCHARD III, had
foreseeable knowledge of the "notice of candidacy" in question for Steadman Jody Greene is deem
"VOID" and improper, sworn in in the year of (2016), filed in (2017) before time to do so and that
he did not live here in Columbus County.

186. Defendants' "UNCERTIFIED SHERIFF", "RED DOME GROUP, INC.", "DOWLESS",


                                                  28

            Case 7:19-cv-00088-D Document 1 Filed 05/03/19 Page 28 of 43
SCOTT ANDREW YATES, "NC HOUSE", CLERK", "CCBOC", "CCBOE", ","FIPPS",
"BLAKNEY", "JOANN", "WARD", "DJRF,CTOR ", "DEF COM 1 ", "DEF COM 2 ", "DEF COM
3 ", "DEF COM 4 ", "DEF COM 5 ", "DEF COM 6 ", "DEF COM 7 ", "ATTORNEY, AARON
HERRING, DANNY EARL BRITT JR., BOYD T WORLEY and NORWOOD BLANCHARD Ill.,
knew that the 2018 General Election for Columbus County was not certified by the Columbus
County Board of Elections or the NC State Board of Elections back on December 3, 2018, before
the parties move to unlawfully swear in "UNCERTIFED SHERIFF".

187. Defendants Red Dome Group, Inc., Leslie Macrae Dowless and Andrew Scott Yates collected
absentee ballots illegally from numerous citizens of Columbus County by handling unsealed
ballots, throwing ballots not favorable for defendant Greene in the trash belonging to a large
percentage of AFRICAN American Citizens in the intent to derail the 2018 Columbus County's
Election results to favor "UNCERTIFIED SHERIFF" who retained him for services.

188. Defendant Jess Hill (clerk) did not administer the Oath of defendant Steadman Jody Greene
pursuant to NC Gen Stat.§ 11-7.1 (a) (1), had no duty therein his employment by the State ofNorth
Carolina to file, clock in, or stamp the Oath of defendant Steadman Jody Greene at 7: 15 AM, hour
and fifteen minutes before the court opened the door at 8:30 AM in fraudulent misrepresentation of
a material fact pursuant to Article 12 NC Gen. Stat.§ 7 A-103, knew he had no business mishandling
the "FAKE OATH'' of "uncertified sheriff' pursuant NC Gen Stat. § 153A-26, NC Gen Stat. §
153A-1. (2).

189. Defendant Boyd Worley prepared a warrant deed for the property of 1049 Page Mill Road,
Cerro Gordo NC on April 16, 2013 BK: RB 1058, PG 212-213 and he conducted a "title search",
knew there was no structure to the property to articulate residency or domicile.

190. Defendant Boy Worley acknowledge during his title search that defendant "UNCERTIFIED
SHERRIFF" sworn back in 2012 that the property of 1049 Page Mill, Road Cerro Gordo NC was
in fact Agriculture farm land and that no one resides on that track.

191. Defendant Boyd T. Worley had knowledge that Greene has not exchange his tax status with
the Tax Assessment Office of Columbus County as of today required as a matter of law before any
structure could be work or dwelling pursuant to the affidavits on file and NC Gen. § Stat. 105 -
277.2, 105 277.3, 105 277.4 (a).

192. At all times relevant defendants Columbus County Board of Elections" collectively"
"CCBOE", "FIPPS", "BLAKNEY", "JOANN", "WARD", "DJRF,CTOR ", failed to investigate the
residency of defendant back between 2016-February 13, 2018 and cancel the candidacy of
"UNCERTIFIED SHERIFF" as a matter oflaw pursuant to NC. Gen. Stat.§ 163A-977 (b).

193. Rather than stopping the unlawful swearing of "UNCERTIFIED SHERIFF", Defendants Carla
 Strickland, Attorney Amanda Prince and Board of Elections assistant Jackie Bozeman told Jody
Greene to go ahead and be sworn, knowingly the actions were in "false pretense and impersonation.

194. Defendant Brenden Jones had no legal ground to signature the Oath or demand the Election
2018 to be certified.


                                               29

            Case 7:19-cv-00088-D Document 1 Filed 05/03/19 Page 29 of 43
195. Defendants "CCBOC", "CCBOE", "DEFCOM J", "DEFCOM2", "DEF COM 3", "DEF
COM 4", "DEF COM 5", "DEF COM 6", "DEF COM 7", ''ATTORNEY PRINCE, and
NORWOOD BLANCHARD III., earlier proposed to a state court that none of them are contesting
the outcome of the election or claiming entitlement to the office of Sheriff, but now argues the
opposite.

  196. Defendant NORWOOD BLANCHARD III., as a lawyer knew that his role of being paid by
 the County to legally represent defendants "CCBOC", "CCBOE", "DEF COM J ", "DEF COM
 2", "DEF COM 3", "DEF COM 4", "DEF COM 5", "DEF COM 6", "DEF COM 7",
 ''ATTORNEY, JODY GREENE, MACK WARD, CARLA STRICKLAND, BONITA BLAKNEY, AND
JOAAN GARR.ELL, imposed a "conflict of interest", but he misrepresented the Plaintiff and the
federal court in bad faith.

 197. Defendants' "CCBOC", "DEF COM J", "DEF COM 2", "DEF COM 3", "DEF COM 4",
"DEF COM 5", "DEF COM 6", and "DEF COM 7", are liable for all the claims under the North
Carolina's Doctrine of "Respondeat Superior for their actions to pay the legal fees of Defendant
Jody Greene, for their direct engagement to disregard the law, failures to Teject the employment of
"UNCERTIFIED SHERIFF", ,and for the actions of all other employees the Board of
Commissioner's pooling insurance are funding a legal defense.

198. Defendants' "CCBOC", "DEF COM J ", ''DEF COM 2 ", "DEF COM 3 ", "DEF COM 4",
"DEF COM 5", "DEF COM 6", and" DEF COM 7'', are liable for all the claims under the North
Carolina's Doctrine of "Respondeat Superior for the actions of their employee County Manager
Michael Stephens to accept the application for Sheriff of Jody Greene, without the Commissioners
Consent or in conjunction with the Board of Commissioners, without a certified election and he did
so with false representation, ultimately to violate Plaintiffs constitutional right to a fair election.

199. Defendants' "CCBOC", "DEF COM J", "DEFCOM2", "DEF COM 3", "DEF COM 4",
"DEF COM 5", "DEF COM 6", and" DEF COM 7'', are liable for all the claims under the North
Carolina's Doctrine of"Respondeat Superior for the actions ofCCBOE, MACK WARD, CARLA
STRICKLAND, BONITA BLAKNEY, AITORNEY PRINCE AND JOAAN GARR.ELL, failure to
investigate the residency of Jody Greene back between 2016-2018 and to cancel his notice of
candidacy.                                    ·

                          TIDRD CLAIM FOR RELIEF

          Fraud or Fraudulent Inducement of the 2018 General Election

200. Plaintiff re-alleges and incorporates parag[_aphs 1 through 199 as if more fully set forth herein.
                                                 r~
201. Upon information and belief, on or about ~ebruary 13, 2016, Defendant "UNCERTIFIED
SHERIFF" sworn and subscribed before a notary "acknowledgment of candidacy" to run for office
of sheriff about 2 years before time to apply for 2018 Election.

202. That "UNCERTIFIED SHERIFF" then went to the Columbus County Board of Elections and


                                                  30

            Case 7:19-cv-00088-D Document 1 Filed 05/03/19 Page 30 of 43
he filed his "notice of candidacy" for the February 2017, approximately 1 year before the time to
apply for the office of sheriff in 2018.

203. That "UNCERTIFIED SHERIFF", went back to the Columbus County Board of Elections on
February 13, 2018, sworn to certify his "nickname" on the notice of candidacy that was filed back
in December 2017.

204. All times relevant said "notice of candidacy" in question for Steadman Jody Greene is deem
"VOID" and improper.

205. At all times relevant, defendant "UNCERTIFIED SHERIFF", knew he was not a residency or
domicile of Columbus County to run for the office of sheriff and he commit a felony perjury per
NC. Gen. Stat.§ 163A-920.

206. At all times relevant defendants Columbus County Board of Elections" collectively"
"CCBOE", "FIPPS", "BLAKNEY", "JOANN',~, "WARD", "DIRECTOR", and" UNCERTIFIED
SHERIFF" acknowledge the notice of candidacy for "UNCERTIFIED SHERIFF" was not valid,
being signature in 2016, filed in 2017 before the time to do so and failed to change their actions of
negligence and corruption.

207. At all times relevant defendants Columbus County Board of Elections" collectively"
"CCB OE", "FIPPS", "BLAKNEY", "JOANN", "WARD ", "DIRECTOR ", failed to investigate the
residency of defendant back between 2016-February 13, 2018 and cancel the candidacy of
"UNCERTIFIED SHERIFF" as a matter oflaw pursuant to NC. Gen. Stat.§ 163A-977 (b).

208. At all times relevant defendants AARON HERRING, BOYD T. WORLEY, DANNY EARL
BRITT, BRENDEN JONES, likewise acknowledge that defendant "UNCERTFIED SHERIFF"
was misrepresenting the Columbus County Board of Elections that he was a residency or domicile
for one year to run for the office of Sheriff.

209. Plaintiff did cast a ballot in the 2018 Election.

210. Defendant "UNCERTIFIED SHERIFF" hired defendants "RED DOME GROUP, INC.,
"DOWLESS", SCOTT ANDREW YATES" to steal the election, by harvesting ballots and
mishandling "unsealed ballots" and throwing ballots not favorable to UNCERTIFIED SHERIFF in
the trash in a corrupt manner to derail this election and ultimately blocked the Plaintiffs fair right
to vote in this election process.

211. At all times relevant defendants "UNCERTIFIED SHERIFF", "RED DOME GROUP,
INC ." ' "DOWLESS", SCOTT ANDREW YATES , "NC HOUSE" , CLERK" , "CCBOC",
"CCBOE", "FIPPS", "BLAKNEY", "JOANN", "WARD", "DIRECTOR", "DEF COM J",
"DEF COM 2 ", "DEF COM 3 ", "DEF COM 4", "DEF COM 5 ", "DEF COM 6", "DEF COM
7", ''ATTORNEY PRINCE, AARON HERRING, DANNY EARL BRITT JR., BOYD T. WORLEY and
NORWOOD BLANCHARD III made a false representation or concealed a material fact by altering
the Oath, creating a void oath to Plaintiff and the citizens that Jody Greene was a residency,
domicile, eligible to run for sheriff and that the General Election 2018 was certified reasonably


                                                  31

            Case 7:19-cv-00088-D Document 1 Filed 05/03/19 Page 31 of 43
. calculated to deceive this Plaintiff, made with the intent to deceive, which does in fact deceive,
  resulting in damages to injured Plaintiff, merely to void his vote. See "Terry v. Terry, 302 N.C. 77,
  83,273 S.E.2d 674, 677 (1981); see also Wardv. Fogel, 237 N.C. App. 570, 581, 768 S.E.2d 292,
  301 (2014).

212. At all times relevant Plaintiff reasonably relied on the false representations made defendants
"UNCERTIFIED SHERIFF", "RED DOME GROUP, INC.", "DOWLESS", SCOTT ANDREW
YATES, "NC HOUSE", CLERK", "CCBOC", "CCBOE", "FIPPS", ''BLAKNEY",
"JOANN", "WARD", "DIRECTOR", "DEF COM J ", "DEF COM 2 ", "DEF COM 3 ",
"DEFCOM 4", "DEF COM 5", "DEF COM 6", "DEF COM 7", "ATTORNEY PRINCE, AARON
HERRING, DANNY EARL BRITT JR., BOYD T. WORLEY and NORWOOD BLANCHARD III see
Forbis v. Neal, 361 N.C. 519, 768 S.E.2d 382, 387 (2007).

213. Defendants "UNCERTIFIED SHERIFF", "RED DOME GROUP, INC.", "DOWLESS",
SCOTT ANDREW YATES, "NC HOUSE", CLERK", "CCBOC", "CCBOE", "FIPPS",
"BLAKNEY", "JOANN", "WARD", "DIRECTOR", "DEF COM J ", "DEF COM 2 ", "DEF COM
3", "DEF COM 4", "DEF COM 5", "DEF COM 6", "DEF COM 7", "ATTORNEY PRINCE,
AARONHERRING, DANNY EARL BRIIT JR., BOYD T. WORLEY and NORWOOD BLANCHARD
III had a duty to speak the concealment of a material fact and is equivalent to fraudulent
representation. see E.g., Griffin v. Wheeler-Leonard & Co., 290 N.C. 185, 198, 225 S.E.2d 557, 5
65 (1976).;also see Lawrence v. UMLIC-Five Corp., 2007 NCBC LEXIS 20, at *8 (N.C. Super. Ct.
June 18, 2007).

 214. All times relevant Defendant NORWWOD BLANCHARD III., stated to Plaintiff on April 3,
 2019 that the NC Attorney General's Office granted both he and defendant Danny Earl Britt, Jr.
 PERMISSION to represent state officials and such were not true.

 215. On February 6, 2019 Defendant NORWOOD BLANCHARD III., admitted to Attorney Brad
 0. Wood and Nancy Leibel of defendant CNA Surety Bonding that I am conflicted out of
 representing Hatcher because he is adverse to my clients in the State ex rel. Hatcher v. Greene
 matter pending in Columbus County Superior Court.

 216. Defendant NORWOOD BLANCHARD III., knew any movement to legally represent Jody
 Greene, Hatcher Lewis, or the Columbus County Board of Elections would be adverse conflict and
 he continued to defraud this Plaintiff and the federal court with "false representation".

 217. Defendant "UNCERTIFIED SHERIFF" claims to live here in Columbus County in a RV, but
 failed to establish NC taxes for the RV, parked his RV on his private farm land ·rather than at a
 campground site and he created "fake light bill" and wrote the word "Residency", in fact he had a
 commercial account attached for a "COW BARN'', as though he had a residency account with Duke
 Energy Progress, and violated the laws ofthis state in the intent to invade taxes with SC State and
 NC State.

 218. The RV defendant UNCERTIFIED SHERIFF perpetrated as residency, or domicile is illegal
 to establish permeant residency or domicile pursuant to per NC. Gen. Stat.§ 20-4.01. (32b).



                                                   32

             Case 7:19-cv-00088-D Document 1 Filed 05/03/19 Page 32 of 43
                                                  ~-
    219. The RV defendant UNCERTIFIED SHERIFF perpetrated as residency or domicile violates
    NC. Gen. Stat.§ 153A-49 merely, no permits of any structure or the intent to build or put sewage
    or drainage and Columbus County North Carolina - Code of Ordinances Chapter 10 -Land Use.

    220. Defendant UNCERTIFIED SHERIFF failed to get any permits for septic tank, water, or
    electricity to articulate the intent to remain on an empty lot.

    221. Defendant UNCERTIFIED SHERIFF failed to establish an electrical permit pulled by a
    license electric expert for any electrical service from Duke Energy to a "cow barn" or any temporary
    service meter pole.

,   222. SCDMV Records support that the RV was not purchase until November 30, 2017, in fact
    proves that defendant UNCERTIFIED SHERIFF did not have residency or domicile for one year
    and it certify that the RV is title to the STATE OF SOUTH CAROLINA and not retitle to NC State.

    223. Defendants "NC HOUSE", CLERK", "CCBOC", "DEF COM J ", "DEF COM 2", "DEF
    COM 3", "DEF COM 4", "DEF COM 5", "DEF COM 6", "DEF COM 7", "ATTORNEY,
    AARON HERRING, DANNY EARL BRITT JR., BOYD T. WORLEY and NORWOOD BLANCHARD
    III has the knowledge that Greene is not truthful and the parties are still acting in disregard of the
    truth knowing, merely false representation of what they have told Plaintiff and concealment of a
    material fact.

    224. Defendant DANNY EARL BRITT, JR., knew that he could not represent defendant NC
    HOUSE Brenden Jones in federal court without the NC Attorney General's Office permission and
    he made a general appearance in the intent to hKle this litigation from the NC State Senator and NC
    House of Representatives Ethic Committee, merely deprived this Plaintiff of a default with "false
    representation.

    225. Defendants "UNCERTIFIED SHERIFF", "RED DOME GROUP, INC.", "DOWLESS",
    SCOTT ANDREW YATES, "NC HOUSE", CLERK", "CCBOC", "CCBOE", "FIPPS",
    "BLAKNEY", "JOANN", "WARD", "DIRECTOR", "DEF COM J ", "DEF COM 2 ", "DEF COM
    3 ", "DEF COM 4", "DEF COM 5", "DEF COM 6", "DEF COM 7", "ATTORNEY
    PRINCEAARON HERRING, DANNY EARL BRITT JR., BOYD T. WORLEY and NORWOOD
    BLANCHARD III behaviors amount to malice, intent, knowledge, and other condition
    of mind of a person averred in general under the provisions of Fd. R. Civ. Proc. 9 (b).

                                    FOURTH CLAIM FOR RELIEF .

                                        Gross Negligence

    226. Plaintiff re-alleges and incorporates paragraphs 1 through 225 as if more fully set forth herein.

    227. Defendant Sheriff Lewis Hatcher retired on December 2, 2018 at midnight from his office as
    Sheriff before the election was certified, being forced by the County Manager, "CCBOC", "DEF
    COMJ", "DEFCOM2", "DEFCOM3", "DEFCOM4", "DEFCOM5", "DEFCOM6","DEF
    COM 7", "ATTORNEY PRINCE, "CCBOE", "FIPPS", "BLAKNEY", "JOANN", "WARD",


                                                     33

                Case 7:19-cv-00088-D Document 1 Filed 05/03/19 Page 33 of 43
"DIRECTOR", that the 2018 General Election was certified when it was not.

 228. Defendants "NC HOUSE", CLERK", "CCBOC", "DEF COM J ", "DEF COM 2 ", "DEF
 COM 3", "DEF COM 4", "DEF COM 5", "DEF COM 6", "DEF COM 7", "ATTORNEY
 PRINCE, "CCBOE "FIPPS", "BLAKNEY", "JOANN", "WARD", "DIRECTOR", DANNY
 EARL BRITT, JR., BOYD T. WORLEY and NORWOOD BLANCHARD III participated in the
"unlawful swearing held on December 3, 2018 for Defendant JODY GREENE, motivating him to
 continue to violate the laws of this State, and has since known the decision that he lacks residency
 and domicile or eligibility to run for the Office of the Sheriff

229. The personnel action form signed on December 3, 2018 by the County Manager to pay
defendant UNCERTIFIED SHERIFF a salary is unconstitutional, in the intent to create
DEFENDANT UNCERTIFIED SHERIFF as a De facto Sheriff out of pure malice, deception, and
rebellion, knowingly that the Protest were pending and no certification exists.

230. Michael Stephens is employed by defendants "CCBOC", "DEF COM J ", "DEF COM 2 ",
"DEF COM 3", "DEF COM 4", "DEF COM 5", "DEF COM 6", "DEF COM 7", and had no
authority under the law to approve defendant UNCERTIFIED SHERIFF a salary of$77,710.00 or
approve the application of any sheriff who has not met the statutory or constitutional requirements
for the Office.

231. NC. Gen. Stat.§ 163-1 did not apply for anyone to conduct a ceremony swearing for
UNCERTIFIED SHERIFF, while protests were pending and without first having a valid
certification of an Election and "NC HOUSE", CLERK", "CCBOC", "DEF COM J ", "DEF
COM 2", "DEF COM 3", "DEF COM 4", "DEF COM 5", "DEF COM 6", "DEF COM 7",
"ATTORNEY PRINCE, "CCBOE "FIPPS", "BLAKNEY", "JOANN", "WARD", "DIRECTOR",
DANNY EARL BRITT, JR., BOYD T. WORLEY and NORWOOD BLANCHARD III were
negligent to heed the law.

232. Defendant LEWIS HATCHER requested to pull his retirement on December 27, 2018 and the
NC Retirement System Division did and retroacted the date back to December 1, 2018 before
Defendant UNCERTIFIED SHERIFF was unlawfully sworn or before the Retirement request of
December 2, 2018 at midnight ever occurred to stage a "blockage" IN THE PUBLIC
CORRUPTION of Columbus County Government and the of Columbus County Board of Elections
plan to derail the process.

233. Defendants SHERIFF HATCHER, UNCERTIFIED SHERIFF GREENE, AARON
HERRING, NC HOUSE", CLERK", "CCBOC", "DEF COM J", "DEF COM 2", "DEF COM
3 ", "DEF COM 4", "DEF COM 5", "DEF COM 6", "DEF COM 7", "ATTORNEY PRINCE,
 "CCBOE "FIPPS", "BLAKNEY", "JOANN", "WARD", "DIRECTOR", DANNYEARLBRITT,
JR., BOYD T. WORLEY and NORWOOD BLANCHARD III owed Plaintiff a legal duty and to
conduct a fair electoral process, a breach of that duty occurred in this election 2018 process, and
the injury was approximately caused by the Defendants' breach.

234. The act or conduct of all defendants SHERIFF HATCHER, UNCERTIFIED SHERIFF
GREENE, AARON HERRING, NC HOUSE", CLERK", "CCBOC", "DEF COM J ", "DEF


                                                 34

            Case 7:19-cv-00088-D Document 1 Filed 05/03/19 Page 34 of 43
COM 2", "DEF COM 3", "DEF COM 4", "DEF COM 5", "DEF COM 6", "DEF COM 7",
"ATTORNEY PRINCE, "CCBOE "FIPPS", "BLAKNEY", "JOANN", "WARD", "DIRECTOR",
DANNY EARL BRITT, JR., BOYD T. WORLEY and NORWOOD BLANCHARD III was clearly
done for the purpose and with knowledge that their actions breached a duty of care owe to Plaintiff
in a conscious disregard of the truth and safety to others by creating chaos in our laws,
ultimately to violate protected constitutional rights prohibited by law.

235. Defendants SHERIFF HATCHER, UNCERTIFIED SHERIFF GREENE, AARON
HERRING, NC HOUSE", CLERK", "CCBOC", "DEF COM J", "DEF COM 2", "DEF COM
3", "DEF COM 4", "DEF COM 5", "DEF COM 6", "DEF COM 7", ''ATTORNEY PRINCE,
"CCBOE "FIPPS", "BLAKNEY", "JOANN", "WARD", "DIRECTOR", DANNY EARL BRITT,
JR., BOYD T. WORLEY and NORWOOD BLANCHARD III actions or their foreseeable conduct
fall below the standard of behaviors established by law for the protection of others against
unreasonable risk of harm and approximately caused by malice.

236. Defendants "UNCERTIFIED SHERIFF", "SHERIFF", 'CCBOE" "FIPPS", "BLAKNEY",
"JOANN", "WARD", "DIRECTOR", "CCBOC", "DEF COM J", "DEFCOM2", "DEF COM
 3", "DEF COM 4", "DEF COM 5", "DEF COM 6", "DEF COM 7", ''ATTORNEY", RED
 DOME GROUP, INC., "DOWLESS", "SCOTT ANDREW YATES" DANNY EARL
 BRITT, R., BOYD T. WORLEY and NORWOOD BLANCHARD III has negligently departed from
the conduct expected of a reasonably prudent person acting under similar circumstances.

237. Defendants 'CCBOE" "FIPPS", "BLAKNEY", "JOANN", "WARD", "DIRECTOR",
"CCBOC", "DEF COM J ", "DEF COM 2 ", "DEF COM 3 ", "DEF COM 4 ", "DEF COM 5 ",
"DEF COM 6", "DEF COM 7", ''ATTORNEY owed a duty to the plaintiff per right to conduct a
fair investigation into the residency of"UNCERTIFIED SHERIFF", to see ifhe qualifies or
disqualify for the office of the sheriff of Columbus County.

238. Defendants 'CCBOE" "FIPPS", "BLAKNEY", "JOANN", "WARD", "DIRECTOR",
"CCBOC", "DEF COM J ", "DEF COM 2 ", "DEF COM 3 ", "DEF COM 4 ", "DEF COM 5 ",
 "DEF COM 6", "DEF COM 7": "ATTORNEY", RED DOME GROUP, INC., "DOWLESS", and
"SCOTT ANDREW YATES" owed a duty to the plaintiff to collect all absentee ballots correctly,
wait until the protests were properly exhausted before "unlawfully swearing in defendant Jody
Greene as sheriff without first being certified by the CCBOE, ultimately the cause of creating chaos
in the laws that infringed on Plaintiffs constitutional and statutory rights.

239. Defendants "SHERIFF HATCHER", "UNCERTIFIED SHERIFF", 'CCBOE" "FIPPS",
  "BLAKNEY", "JOANN", "WARD", "DIRECTOR", "CCBOC", "DEF COM J ", "DEF COM
 2", "DEF COM 3", "DEF COM 4", "D/!;F COM 5", "DEF COM 6", "DEF COM 7",
  "ATTORNEY PRINCE", RED DOME GROUP, INC., "DOWLESS", "SCOTT ANDREW
 YATES" DANNY EARL BRITT, JR., BOYD T. WORLEY and NORWOOD BLANCHARD III
 jointly created and had a deliberate policy, custom, or practice that was the moving force behind
 the constitutional violation which plaintiff suffered both causation-in-fact and proximate causation
 entitling Plaintiff to recover damages. /see/ Gravelet-Blondin, 728 F.3d at 1096.




                                                35

           Case 7:19-cv-00088-D Document 1 Filed 05/03/19 Page 35 of 43
                              FIFTH CLAIM FOR RELIEF

   Freedom of Speech Violation UC Const. Amend. 1; NC State Cons. Art. 1 Sec 14

240. Plaintiff re-alleges and incorporates paragraphs 1 through 239 as if more fully set forth
herein.

241. During the hearing held, November 30, 2018 before the CCBOE, Plaintiff appeared to
comment on this public matter and was refrained from speaking further by the defendants
"CCBOE", "FIPPS", "BLAKNEY'', "JOANN', "WARD", and "ATTORNEY PRINCE" in
violation ofNC. Gen. Stat. § 163A-1178 (c) (2).

               The county board may receive evidence at the hearing from any person with
               information concerning the subject of the protest. The person who made the protest
               shall be permitted to present allegations and introduce evidence at the hearing. Any
               other person to whom notice of hearing was given, if present, shall be permitted to
               present evidence. The board may allow evidence by affidavit. The board may
               permit evidence to be presented by a person to whom notice was not given, if the
               person apparently has a significant interest in the resolution of the protest that is
               not adequately represented by other participants.

242. Our court has held that a citizen may assert a direct claim for abridgement of her state
constitutional free speech rights under the state constitution only absent an adequate state remedy.
Evans v. Cowan, 132 N.C. App. 1, 510 S.E.2d 170 (1999).

               Everyone has a right to comment on matters of public interest and concern,
               provided he does so fairly and with an honest purpose. Johnston v. Time, Inc., 321
               F. Supp. 837 (M.D.N.C. 1970), affd in part and vacated in part, 448 F.2d 378 (4th
               Cir. 1971).

243. That the matter of defendant "UNCERTIFIED SHERIFF" is of public interest that
involves the lack of capacity as sheriff without first being certified by the defendant "CCBOE".

244. Defendant "ATTORNEY PRINCE" has family ties to defendant "UNCERTIFIED
SHERIFF", which approximately cause the ability of Prince to become insufficient legal advice to
her clients in the intent to uphold her family's criminal behaviors.

245. The behaviors of defendants' "CCBOE", "FIPPS", "BLAKNEY'', "JOANN', "WARD",
and "ATTORNEY PRINCE" to refrain or impede on Plaintiffs rights to speak on this public
matter entitles them liable for damages.

                       SIXTH CLAIM FOR RELIEF

       Pray for Declaratory Judgment Pursuant to Fed. R. Civ. Proc. R. 57
              Declaratory Judgment Act, 28 U.S.C. § 2201(a),



                                                36

           Case 7:19-cv-00088-D Document 1 Filed 05/03/19 Page 36 of 43
246. Plaintiff re-alleges and incorporates paragraphs 1 through 245 as if more fully set forth
herein.

247. Per Federal Rules of Civil Procedure Rule 57 a declaratory judgment is appropriate when
it will "terminate the controversy" giving rise to the proceeding. Inasmuch as it often involves only
an issue of law on undisputed or relatively undisputed facts, it operates frequently as a summary
proceeding, justifying docketing the case for early hearing as on a motion, as provided for in
California (Code Civ. Proc. (Deering, 1937) §1062a), Michigan (3 Comp. Laws (1929) §13904),
and Kentucky (Codes (Carroll, 1932) Civ. Pract. § 639 a-3).

248. The "controversy" must necessarily be "of a justiciable nature, thus excluding an
advisory decree upon a hypothetical state of facts." Ashwander v. Tennessee Valley Authority, 297
U.S. 288, 325, 56 S.Ct. 466,473, 80 L.Ed. 688, 699 (1936). The existence or nonexistence of any
right, duty, power, liability, privilege, disability, or immunity or of any fact upon which such legal
relations depend, or of a status, may be declared. The petitioner must have a practical interest in
the declaration sought and all parties having an interest therein or adversely affected must be made
by parties or be cited.

249. Plaintiff seeks this court to terminate the unlawful actions of the defendants, specifically
"UNCERTIFIED SHERIFF" and otherwise to preserved the existence or nonexistence of any
right, duty, power, liability, privilege, disability, or immunity or of any fact upon that protests,
Plaintiff, and/or the citizens from danger and harm by an order of this court to determine who is
the chief law enforcement officer.

250. Defendant "UNCERTIFIED SHERIFF" failed to show a permanent dwelling other than a
RV or Camper that he presides in County of Columbus and wherefore is disqualified for the office
per NC. Gen. Stat. § 162-2 and his intended seat for the office of sheriff should be declared vacancy
per NC. Gen. Stat. § 128-7.1 for a failure to qualify creates vacancy.

251. Defendant "SHERIFF LEWIS HATCHER" failure to quickly gain access to the office Sheriff
location is causing excessive crimes, robberies and unnecessary crimes throughout our community,
some recently towards Plaintiff for speaking out against this matter of corruption is the reasons
why this court should declare as follows that Jody Greene is disqualified for the office of sheriff,
that his seat for office is declared vacant and his oath for the office of sheriff declared "void".

252. Under the Declaratory Judgment Act, 28 U.S.C. § 2201(a), provides that "[i]n a case of actual
controversy within its jurisdiction, any court of the United States, upon the filing of an appropriate
pleading, may declare the rights and other legal relations of any interested party seeking such
declaration, whether or not further relief is or could be sought." Id A "District Court is without
power to grant declaratory relief unless such [an actual] controversy exists." Maryland Casualty
Co. v. Pacific Coal & Oil Co., 312 U.S. 270,272, 61 S. Ct. 510, 85 L. Ed. 826 (1941). In determining
whether an actual controversy *725exists, the basic inquiry is whether the conflicting contentions
of the parties present a real, substantial controversy between parties having adverse legal interests,
with a definite and concrete dispute, and not one which is hypothetical or abstract. See Babbitt v.
United Farm Workers Nat'! Union, 442 U.S. 289, 298, 99 S. Ct. 2301, 60 L. Ed. 2d 895 (1979)
(quotation omitted).

                                                 37

           Case 7:19-cv-00088-D Document 1 Filed 05/03/19 Page 37 of 43
253. On April 10, the new Columbus COUNTY Board of Elections rendered a decision that
defendant "UNCERTIFIED SHERIFF", lacks residency and domicile one year per NCGS 162.2
prior to the November 6, 2018 general election to have ran for the office of Columbus County
Sheriff and that he lacks residency and domicile even today.

254. That this court inherits the power and authority per 28 U.S.C. §1367 as the State law claims
give rises for this court's enforcement of NC Gen Stat. § 128-16 for the removal of unfit sheriff
are so related that they form part of the same case or controversy, and removal for a sheriff or
perpetrator sheriff to willfully omit, neglect or refuse to discharge any of the duties of his office,
such punishment by removal from the office of Sheriff per NC Gen Stat. § 14-230.

255. That the New Columbus County Board of Elections decision was that UNCERTIFIED
SHERIFF, lacks residency or domicile, per NC Gen Stat. § 163A-977 (b), such notice of candidacy
shall be cancelled.

256. That the NCSBOE or CCBOE has no authority to force defendant UNCERITIFIED SHERIFF
from entering the premises of the Sheriff's Office and the Defendants "CCBOC", "DEF COM
J", "DEF COM 2", "DEF COM 3", "DEF COM 4", "DEF COM 5", "DEF COM 6", "DEF
COM 7", ''ATTORNEY PRINCE' failed to take back the County's property.

                               SIXTH CLAIM FOR RELIEF

               Pray for Injunctive Relief Pursuant to Fed. R. Civ. Proc. R. 65

257. Plaintiff re-alleges and incorporates paragraphs 1 through 256 as if more fully set forth
herein.

25 8. The court may issue a temporary restraining order without written or oral notice to the
adverse party or its attorney Per Fed. R. Civ. Proc. Rule 65 (b) (1) (a) (b) only if

       A) specific facts in an affidavit or a verified complaint clearly show that immediate and
       irreparable injury, loss, or damage will result to the movant before the adverse party can
       be heard in opposition; and
       (B) the movant's attorney certifies in writing any efforts made to give notice and the reasons
       why it should not be required.
259. Upon information and belief, on or about February 13, 2016, Defendant "UNCERTIFIED
SHERIFF" filed his "notice of candidacy" for the 2018 general elections approximately 2 years
before time to do so deeming the notice "void" on the face of the document.

260. That on February 13, 2017, Defendant Jody Greene appeared back to the Columbus County
Board of Election to file stamp his notice of candidacy.

261. That on February 13, 2018 Defendant Jody Greene went back to the Columbus County
Board of Election and he was sworn again to attest his nickname and that he was register to vote


                                                 38

           Case 7:19-cv-00088-D Document 1 Filed 05/03/19 Page 38 of 43
here in Columbus County required by law.

262. That Defendant UNCERTIFIED SHERIFF swore under oath of penalty and perjury he is a
Republican candidate, register to vote in Columbus County with his primary or permanent
residence of 1049 Page Mill Road, Cerro Gordon, North Carolina, knowing that he lacks residency
and domicile per GS 162.2, the RV was titled to the State of South Carolina to his primary home
and was not retitled to the State ofNorth Caroiina, and that he was not paying NC personal property
taxes for the RV.

263. Defendant, "SHERIFF" is the rightful holder for the office of sheriff of Columbus County
being the same certified by the Columbus County Board of Elections for his four-year term 14th
November, 2014, because the election 2018 results are not certified to support a change in the
method of the Sheriffs Office.

264. That on November 6, 2018 the general election was held, thereafter the final results were
contested by the residents of Columbus County.

265. That all protests were timely filed within the provisions ofNCGS § 163A statutorily time
to for the filing and that the appeal protests were submitted to the State Board of Elections
concerning the Columbus County Election questioning the irregularities found with absentee
ballots and the residency of 'UNCERTIFIED SHERIFF" inquiring into his qualification for
office on December 11, 2018 in a timely manner.

266. Upon information and belief all protests were filed by register voters within the County
of Columbus.

267. That after the Columbus County Board ofElections dismissed most ofthe election
protests for technicalities, as such denying them their right to Amend the protests, the Board
did hear the protest of one voter, Nancy Hill.

268. That there are no North Carolina General Statues to not allow a protest to be
Amended.

269. That Mrs. Hill's protest was heard but the Columbus County Board of Elections
rejected her Protest and Mrs. Hill appealed her protest to the State Board ofElections.

270. That the other protests were appealed a~·well to the State Board ofElections.

271. That upon information and b~lief, the County Board ofElections did not issue an
official "order of dismissal" for the protest until December 10, 2018, however District Court
Judge Ashley Gore administered UNCERTIFIED SHERIFF'S Oath of Office per NCGS § 11-2
on Monday, December 3, 2018 at 10:00 AM, without certification issuance by the Columbus
County Board of elections, thereafter Judge Ashley Gore refused to signature the oath per NCGS
§11-7.1.

272. That although Judge Ashley Gore administered the Oath ofOfliceinopencourt, the filed




           Case 7:19-cv-00088-D Document 1 Filed 05/03/19 Page 39 of 43
copy of "Oath of Office" clearly shows Rep. Brendan Jones signed the Oath of Office and
Defendant NC HOUSE violated NCGS § 11-7.1 and l0B-20 (c) (1) knowingly that he did not
administer the oath.

273. That due to the Oath of Office being signed by Rep. Brenden Jones who did not
administer said oath and cannot attest that "UNCERTIFIED SHERIFF" appeared before him
to take the oath, that the 2018 general election results did not certified Jody Greene as officially the winner,
and that Jody Greene lacks residency and domicile to run for the office of Columbus County ShernI: the
swearing in ''UNCERTIFIED SHERIFF' is void ab initio.

274. Defendant Jody Steadman Greene, is a resident of Horry County or Robeson County, North
Carolina and have not been elected Columbus County Sheriff by the lawful authority per NCGS §
128-6.

27 5. Since December 3, 2018, Plaintiff has been without lawful protection of a legitimate
chief law enforcement as a result of the loss entity of "Sheriff' by the government failing to
exercise power to take the keys and property back for UNCERTIFIED SHERIFF, for the
rightful Sheriff Lewis Hatcher to hold his office until a successor prevails.

276. Our courts have held that without a sheriff there is no entity, likewise the actions of
the deputies are not covered by the Constitution or the Statues governing North Carolina.

277. Without a sheriff is a severe irreparable injury, loss, or damage to Plaintiff and the
citizens of Columbus County, merely relative to electoral fraud.

278. Plaintiff suffers loss of law enforcement, emergency remedy, and is not safe from danger
and harm that will result to the movant before the adverse party can be heard in opposition as required
by government and our constitution.

279. That on April 3-4, 2019, several individuals threatened Plaintiff in the presences of
Defendants UNCERTIFIED SHERIFF, AARON HERRING, and LEWIS HATCHER, nothing
was done about this because of the invalid capacity of the Sheriff's Office.

280. Likewise, defendant "SHERIFF HATCHER'S contributory negligence relates to him being
forced to retire before the protests appeals were exhausted, then upon his pulling of retirement
before the 30 probationary period Defendants, "NC HOUSE", CLERK", "CCBOE", "FIPPS",
"BLAKNEY", "JOANN", "WARD", "DIRECTOR", 'CCBOC' "DEF COM J ", "DEF COM 2 ",
"DEFCOM3", "DEFCOM4", "DEFCOM5", "DEFCOM6", "DEFCOM7", "PRINCE'S",
SENATOR BRITT, WORLEY, AARON HERRING, and NORWOOD do not recognized him, but do
UNCERTIFIED SHERIFF as an unlawful De Facto Sheriff.

281. These circumstances require the court to restrain defendant "UNCERTIFIED SHERIFF"
from further unconstitutional acts.

282. That Plaintiff made the necessary efforts to help cease the actions of the defendants but
was not successful.

                                                     40

            Case 7:19-cv-00088-D Document 1 Filed 05/03/19 Page 40 of 43
     283    That the actions of "UNCERTIFIED SHERIFF" "NC HOUSE" CLERK" "FIPPS"
         .                                                '          '        '     '
     "BLAKNEY", "JOANN", "WARD", "DIRECTOR" "CCBOC", "CCBOE", "FIPPS",
     "BLAKNEY", "JOANN", "WARD", "DIRECTOR", "DEF COM J ", "DEF COM 2 ", "DEF
     COM 3 ", "DEF COM 4 ", "DEF COM 5 ", "DEF COM 6 ", ''DEF COM 7 ", and ''ATTORNEY
     "PRINCE", SENATOR BRITT, WORLEY, AARONHERRING, and NORWOOD are deemed void
     causing unfathomable and irreparable injury to Columbus County.


     284. That in regards to security or bond for payment of costs and/or damages, per Fed. R.
     Civ. Proc. Rule 65(c) of the states, gives security in an amount that the court considers proper to
     pay the costs and damages sustained by any party found to have been wrongfully enjoined or
     restrained.

     285. Plaintiff requests the court to "waiver" the security deposit and accept the filing fees to
     for the cost for any parties wrongfully enjoined or restrained.

     286. Plaintiff prays as follows that the defendants "UNCERTIFIED SHERIFF", "NC
     HOUSE", CLERK", "FIPPS", "BLAKNEY", "JOANN", "WARD", "DIRECTOR" "CCBOC",
     "CCBOE", "FIPPS", "BLAKNEY", "JOANN", "WARD", "DIRECTOR", "DEF COM J",
     "DEFCOM2", "DEFCOM3", "DEFCOM4", "DEFCOM5", "DEFCOM6", "DEFCOM
     7", and ''ATTORNEY "PRINCE'S", SENATOR BRITT, WORLEY, AARON HERRING, and
     NORWOOD be refrained from continues rebellious acts and enter an order to remove
     "UNCERTIFIED SHERIFF" from the premises of the facility governing the Sheriff of Columbus
     County's space and such relief for a permanent injunction.


                                    SEVENTH CLAIM FOR RELIEF
                                        Punitive Damages

     287. Plaintiff re-alleges and incorporates paragraphs 1 through 286 as if more fully set forth
     herein.                                          ..
                                                 ' .,,.

     288. Defendants "NC HOUSE", "CLERK", 'UNCERTIFIED SHERIFF", "DOWLESS",
     "YATES", "CLERK", "FIPPS", "BLAKNEY", "JOANN", "WARD", "DIRECTOR", "DEF
     COM J", "DEF COM 2", "DEF COM 3", "DEF COM 4", "DEF COM 5", "DEF COM 6",
     DEF COM 7", and "ATTORNEY'', jointly as torfeasors participated in the crime, violated the
     constitutional rights of this Plaintiff, knowing after the State of North Carolina Attorney General's
     Office confirmed of the crime, continued to act with malice, wanton and willful intent, in a corrupt
     manner to deprive this Plaintiff of a right to a fair election as a private citizen register to vote in
     the 2018 general elections while under color of state or territorial laws in their official capacity
     entitling Plaintiff to recover punitive damages or otherwise in their personal capacity out of the
     scope of the authorities granted by law in a malice, intent, and corrupt manner.

                                            CONCLUSION


                                                      41

                Case 7:19-cv-00088-D Document 1 Filed 05/03/19 Page 41 of 43

l-
· 289. That the behaviors of all defendants deliberately constitutes fraud, conspiracy to defraud
  the election 2018 results in criminal intent and did in fact deprive Plaintiff of his constitutional or
  statutory rights secured by foreseeable violations on all parties.

       WHEREFORE, PLAINTIFF prays judgment against "NC HOUSE", "RED DOME
GROUP, INC.,", "DOWLESS", "YATES", "CLERK", "CCBOE", "FIPPS", "BLAKNEY",
 "JOANN", "WARD", "DIRECTOR", "CCBOC", "DEF COM J ", "DEF COM 2 ", "DEF COM
3", "DEFCOM4", "DEFCOM5", "DEFCOM6", DEFCOM7", and"ATTORNEYPRINCE",
SENATOR BRITT, WORLEY, AARON HERRING, and NORWOOD BLANCHARD II., and each of
them, as follows:

     1. For an order requiring defendants to show cause, if any they have, why they should
 not be enjoined as hereinafter set forth, during the pendency of this action; ·

    2. For an order awarding treble damages under gross negligence claims and sought
 against the defendants.

    3. For the court to "pierce the corporate veil" of the Defendant "RED DOME GROUP, INC.,
 a corporation and hold the individuals' defendant "LESLIE MACRAE DOWLESS, JR.," and
 "ANDREW SCOTT YATES" liable for their actions alleges herein the complaint.

    4. For an order of"Declaratory Judgment to deem "UNCERTIFIED SHERIFF" actions
 unconstitutional and the oath thereof null and void.

   5. For an order of"Declaratory Judgment to deem the Defendant "UNCERTIFIED
 SHERIFF" disqualified to run for the Office of Columbus County Sheriff.

     6. For an Order that Defendant Jody Greene lacks residency and domicile to run for the Office
 of Sheriff and that he committed perjury knowing that he lacks the right to vote or run for the
 office.
     7. For a temporary restraining order, a preliminary injunction, and a permanent
 injunction, all enjoining defendants, and each of them, and their agents, servants, and
 employees, and all persons acting under, in concert with, or for them to recognize SHERIFF
 HATCHER as the true and indeed Constitutional and Statutory Sheriff of Columbus County;
 and the removal of Defendants "UNCERTIFIED SHERIFF" and UNCERTIFIED CHIEF
 DEPUTY AARON HERING, who was hired by Jody Greene from the office and premises of
 Columbus County Sheriff's Office located at 805 Washington St, Whiteville, NC 28472.

     8. For damages in such further sums as may be sustained and as are ascertained before
 final judgment herein;

     9. For attorney fees herein incurred;

     10. For costs of suit herein incurred; and

     11. For punitive damages under the claim for Gross Negligence asserted against each

                                                   42

            Case 7:19-cv-00088-D Document 1 Filed 05/03/19 Page 42 of 43
             F




12. Plaintiff demands a jury trial on all issues so triable by the jury.

13. For such other and further relief as the court deems proper.

            On this the 30th day of April, 2019.



                                                       O:L,~\jj
                                                        Calvin Tyrone Norton, pro se
                                                        Post Office Box 1145
                                                        Whiteville, NC 28472
                                                        Tel: (910)-840-1352
                                                                Em: NORTONCALVIN@YAHOO.COM




                                             '"'i:.
                            AFFIDAVIT FOR VERIFICATION

           I, CALVIN TYRONE NORTON, am a plaintiff in the above-entitled action
   bringing this action in accordance to the claims asserted. I have read the forgoing
   COMPLAINT FOR INJUNCTIVE RELIEF, DECLARATORY JUDGMENT, and all
   other CLAIMS ASSERTED herein to the fullness and know the contents thereof The same
   is true of my own knowledge.

            I DECLARE UNDER PENALTY OF PERJURY that the foregoing is true and
    correct and that this Affidavit for Verificatio~ ex~cuted as Whiteville, North Carolina
    intheCoumtyofColumbuso&~                       ~ ,2019.

                                    CALV™ ~ORTON



    SUBSCRIBED and SWORN to before/me this the3'~ay o f ~ 2019.


    NOTARY PUBLIC:        ~&
                          -
                             j, ~           ¥'..  'if"1(oJ
                                                                     .§
                                                                   ~~-·
                                                                                :.\\\\\\\\llllllit;;, .....
                                                                          ,#"':,,~ 1 REG1s :\ ..
                                                                            ~ ••• •• • •• • . "~ . ·.
                                                                                                    ••• ,~~-.
    MY COMlVllSSION WILL EXPIRE: '°( ff- fc)..'D                 ~          /~OT All 1; •._•                  ~%
                                                                 -- .
                                                                 =                     . =--
                                                                 := :. -•-,._ .:: ;::s
                                                                 ,:::;      ~
                                                                  ~
                                                                  ~
                                                                    a't•... Pt.,01.\v. ,·  /~'§
                                                                                                 :,:
                                                                     ~
                                                                     ~ ~ - •••••• ~ .l'h..(\-,.
                                                                                      •'J .. ~' ••
                                                  43                      ~ l.JS CO-''~--~~~•
                                                                                '1111111111 nu\\\\\\'\•
       Case 7:19-cv-00088-D Document 1 Filed 05/03/19 Page 43 of 43
